     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 1 of 56 Page ID #:1



 1    Robert C. Moest, Of Counsel, SBN 62166
      THE BROWN LAW FIRM, P.C.
 2    2530 Wilshire Boulevard, Second Floor
      Santa Monica, California 90403
 3    Telephone: (310) 915-6628
      Facsimile: (310) 915-9897
 4    Email: RMoest@aol.com
 5    Counsel for Plaintiff
 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
      ERIC WEINER, derivatively on behalf of
10    BEYOND MEAT, INC.
11                                                Case No.:
             Plaintiff,
12
             v.
13

14    ETHAN BROWN, MARK J. NELSON,
      SETH GOLDMAN, GREGORY
15    BOHLEN, DIANE CARHART,
      RAYMOND J. LANE, BERNHARD
16    VAN LENGERICH, NED SEGAL,
      CHRISTOPHER ISAAC “BIZ” STONE,
17    DONALD THOMPSON, and KATHY
      N. WALLER,
18
             Defendants,
19

20           and
21
      BEYOND MEAT, INC.,
22
             Nominal Defendant.
23

24
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
25

26
                                  DEMAND FOR JURY TRIAL
27

28

                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 2 of 56 Page ID #:2



 1
                                          INTRODUCTION
 2

 3          Plaintiff Eric Weiner (“Plaintiff”), by his undersigned attorneys, derivatively and
 4    on behalf of Nominal Defendant Beyond Meat, Inc. (“Beyond Meat” or the “Company”),
 5    files this Verified Shareholder Derivative Complaint against Individual Defendants Ethan
 6    Brown, Mark J. Nelson, Seth Goldman, Gregory Bohlen, Diane Carhart, Raymond J.
 7    Lane, Bernhard van Lengerich, Ned Segal, Christopher Isaac “Biz” Stone, Donald
 8    Thompson, and Kathy N. Waller (collectively, the “Individual Defendants,” and together
 9    with Beyond Meat, the “Defendants”) for breaches of their fiduciary duties as directors
10    and/or officers of Beyond Meat, unjust enrichment, waste of corporate assets, and for
11    contribution under Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the
12    “Exchange Act”). As for Plaintiff’s complaint against the Individual Defendants, he
13    alleges the following based upon personal knowledge as to his and his own acts, and
14    information and belief as to all other matters, based upon, inter alia, the investigation
15    conducted by and through his attorneys, which included, among other things, a review of
16    the Defendants’ public documents, conference calls, and announcements made by
17    Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire
18    and press releases published by and regarding Beyond Meat, legal filings, news reports,
19    securities analysts’ reports and advisories about the Company, and information readily
20    obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist
21    for the allegations set forth herein after a reasonable opportunity for discovery.
22
                                    NATURE OF THE ACTION
23

24          1.     This is a shareholder derivative action that seeks to remedy wrongdoing
25    committed by Beyond Meat’s directors and officers from May 2, 2019 through the
26    present (the “Relevant Period”).
27          2.     Beyond Meat is a provider of plant-based meat products, including beef,
28    pork, and poultry substitutes. The Company’s most popular offering is the Beyond
                                                     1
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 3 of 56 Page ID #:3



 1
      Burger, a plant-based burger sold in thousands of grocery stores and restaurants
 2
      internationally.
 3
            3.     Prior to changing its corporate name in September 2018, Beyond Meat, was
 4
      formerly known as a private company called Savage River, Inc. In 2014, the Company
 5
      entered into a written exclusive supply agreement (the “Supply Agreement”) with Don
 6
      Lee Farms (“Don Lee”), a long-time manufacturer of plant-based and vegan protein
 7
      products. Under the terms of the Supply Agreement, Don Lee would produce and ship to
 8
      Beyond Meet all of the food products the Company required, including its notorious
 9
      Beyond Burger.
10
            4.      On May 23, 2017, Beyond Meat terminated the Supply Agreement, and
11
      began shifting its production to other manufacturers. Two days later, on May 25, 2017,
12
      Don Lee filed a lawsuit against the Company in the Superior Court of the State of
13
      California for the County of Los Angeles alleging breach of contract, misappropriation of
14
      trade secrets, and unfair competition, captioned Don Lee Farms v. Savage River, Inc.,
15
      Case No. BC662838 (Cal. Super. Ct.). Over the course of next several years, Don Lee
16
      added defendants and additional fraud and negligent misrepresentation claims against
17
      Beyond Meat, alleging, among other things, that during the period that Don Lee and the
18
      Company were working together, the Company had sent Don Lee tainted ingredients on
19
      various occasions, and that in response to concerns Don Lee raised over the Company’s
20
      food safety protocols, Company employees provided to Don Lee a food safety inspector’s
21
      report that had been edited to omit significant details concerning the safety of the
22
      Company’s facilities. One of these defendants was Beyond Meat’s current manufacturer,
23
      ProPortion Foods, LLC (“ProPortion”). The litigation also grew to include cross-
24
      complaints filed by the Company and ProPortion against Don Lee (collectively, the “Don
25
      Lee Action”).
26
            5.     In May 2019, while the Don Lee Action was ongoing, the Company
27
      completed its initial public offering (“IPO”). On May 2, 2019, Company shares began
28
                                                 2
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 4 of 56 Page ID #:4



 1
      trading on the NASDAQ Stock Exchange (“NASDAQ”), marking the beginning of the
 2
      Relevant Period.
 3
            6.     Throughout the Relevant Period, until November 2019, at least, the
 4
      Individual Defendants caused the Company to consistently make statements in the
 5
      Company’s SEC filings denying the validity of Don Lee’s claims and asserting that the
 6
      Company was justified in terminating the Supply Agreement. In reality, however, Don
 7
      Lee’s claims had far more merit than the Individual Defendants were willing to admit to
 8
      the investing public.
 9
            7.     The truth was revealed to the public on January 27, 2020, when Business
10
      Wire published an article announcing that the court in the Don Lee Action had issued two
11
      separate rulings; 1 the first ruling granting Don Lee’s request to file a third amended
12
      complaint naming Beyond Meat’s Chief Financial Officer and Treasurer (“CFO”), along
13
      with certain other individuals as defendants with respect to Don Lee’s fraud claims, and
14
      the second ruling granting Don Lee’s request to attach certain documentary evidence and
15
      property belonging to Beyond Meat. These rulings indicated the “probable validity” of
16
      Don Lee’s claims, contrary to the Company’s representations.
17
            8.     On this news, the price of the Company’s stock dropped from $124.75 per
18
      share at the close of trading on January 27, 2020, to $120.12 at the close of trading on
19
      January 28, 2020, a drop of approximately 3.71%.
20
            9.     During the Relevant Period, the Individual Defendants breached their
21
      fiduciary duties by personally making and/or causing the Company to make to the
22
      investing public a series of materially false and misleading statements about Beyond
23
      Meat’s business, operations, and compliance. Specifically, the Individual Defendants
24
      willfully or recklessly made and/or caused the Company to make false and misleading
25
      statements to the investing public that failed to disclose, inter alia, that: (1) the
26

27
      1
        https://www.businesswire.com/news/home/20200127005705/en/Judge-Rules-Don-Lee-
28    Farms-Obtain-Judgment (last visited February 10, 2020).
                                                 3
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 5 of 56 Page ID #:5



 1
      Company’s termination of the Supply Agreement had constituted a breach of the
 2
      agreement, and would foreseeably expose the Company to legal liability, costs, and
 3
      damage to the Company’s reputation; (2) the Company falsely represented the accuracy
 4
      of a food safety consultant’s report provided to Don Lee, which certain Company
 5
      employees had doctored to, among other things, exclude pertinent safety information; and
 6
      (3) Beyond Meat failed to maintain internal controls. As a result of the foregoing, Beyond
 7
      Meat’s public statements were materially false and misleading at all relevant times.
 8
            10.    The Individual Defendants also breached their fiduciary duties by failing to
 9
      correct and/or causing the Company to fail to correct these false and misleading
10
      statements and omissions of material fact to the investing public.
11
            11.    Additionally, in breach of their fiduciary duties, the Individual Defendants
12
      caused the Company to fail to maintain adequate internal controls.
13
            12.    Furthermore, during the Relevant Period, six of the Individual Defendants
14
      breached their fiduciary duties by engaging in lucrative insider sales, obtaining proceeds
15
      of over $62.3 million.
16
            13.    In light of the Individual Defendants’ misconduct, which has subjected the
17
      Company and certain of its officers to being named as defendants in the Don Lee Action,
18
      and has subjected Beyond Meat, its President and Chief Executive Officer (“CEO”), and
19
      its CFO to being named as defendants in a federal securities fraud class action lawsuit
20
      pending in the United States District Court for the Central District of California (the
21
      “Securities Class Action”), the need to undertake internal investigations, the need to
22
      implement adequate internal controls over its financial reporting, the losses from the
23
      waste of corporate assets, the losses due to the unjust enrichment of the Individual
24
      Defendants who were improperly over-compensated by the Company and/or who
25
      benefitted from the wrongdoing alleged herein, the Company will have to expend many
26
      millions of dollars.
27

28
                                                   4
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 6 of 56 Page ID #:6



 1
            14.    In light of the breaches of fiduciary duty engaged in by the Individual
 2
      Defendants, most of whom are the Company’s current directors, their collective
 3
      engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
 4
      action and the CEO’s and CFO’s liability in the Securities Class Action, their being
 5
      beholden to each other, their longstanding business and personal relationships with each
 6
      other, and their not being disinterested and/or independent directors, a majority of
 7
      Beyond Meat’s Board of Directors (the “Board”) cannot consider a demand to commence
 8
      litigation against themselves on behalf of the Company with the requisite level of
 9
      disinterestedness and independence.
10
                                    JURISDICTION AND VENUE
11
            15.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
12
      because Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange
13
      Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).
14
            16.    Plaintiff’s claims also raise a federal question pertaining to the claims made
15
      in the Securities Class Action based on violations of the Exchange Act.
16
            17.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
17
      pursuant to 28 U.S.C. § 1367(a).
18
            18.    This derivative action is not a collusive action to confer jurisdiction on a
19
      court of the United States that it would not otherwise have.
20
            19.    The Court has personal jurisdiction over each of the Defendants because
21
      each Defendant is either a corporation incorporated in this District, or he or she is an
22
      individual who has minimum contacts with this District to justify the exercise of
23
      jurisdiction over them.
24
            20.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
25
      because a substantial portion of the transactions and wrongs complained of herein
26
      occurred in this District, and the Defendants have received substantial compensation in
27
      this District by engaging in numerous activities that had an effect in this District.
28
                                                    5
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 7 of 56 Page ID #:7



 1
             21.    Venue is proper in this District because Beyond Meat and the Individual
 2
      Defendants have conducted business in this District, and Defendants’ actions have had an
 3
      effect in this District.
 4
                                                PARTIES
 5
             Plaintiff
 6
             22.    Plaintiff is a current shareholder of Beyond Meat common stock. Plaintiff
 7
      has continuously held Beyond Meat common stock at all relevant times.
 8
             Nominal Defendant Beyond Meat
 9
             23.    Beyond Meat is a Delaware corporation with its principal executive offices
10
      located at 119 Standard Street, El Segundo, California 90245. Beyond Meat’s shares
11
      trade on NASDAQ under the ticker symbol “BYND.”
12
             Defendant Brown
13
             24.    Defendant Ethan Brown (“Brown”) is the founder of the Company, and has
14
      served as the Company’s President and CEO since 2009. According to the Company’s
15
      Prospectus on Form 424B4 filed on August 2, 2019 (the “August 2019 Prospectus”), as
16
      of July 10, 2019, Defendant Brown beneficially owned 3,177,922 shares of the
17
      Company’s common stock, which represented 5.14% of the Company’s outstanding
18
      shares of common stock on that date. Given that the price per share of the Company’s
19
      common stock at the close of trading on July 10, 2019 was $163.51, Defendant Brown
20
      owned approximately $519.6 million worth of Beyond Meat stock.
21
             25.    For the fiscal year ended December 31, 2018, Defendant Brown received
22
      $967,994 in compensation from the Company. This included $298,750 in salary,
23
      $524,244 in option awards, and $145,000 in non-equity incentive plan compensation.
24
             26.    During the period when the Company materially misstated information to
25
      the investing public to keep the stock price inflated, and before the scheme was exposed,
26
      Defendant Brown made the following sale of company stock, and made no purchases of
27
      Company stock:
28
                                                    6
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 8 of 56 Page ID #:8



 1                               Date   Shares Cost     Proceeds
 2                             8/5/2019 45,000 $160.00 $7,200,000

 3    His insider sale made with knowledge of material non-public information before the
 4    material misstatements and omissions were exposed demonstrates his motive in
 5    facilitating and participating in the scheme.
 6          27.    The Company’s August 2019 Prospectus stated the following about
 7    Defendant Brown:
 8
            Ethan Brown is the founder of Beyond Meat and has served as our President
 9          and Chief Executive Officer and as a member of our board of directors since
10          our inception in 2009. He also served as our Secretary since our inception to
            September 2018. Mr. Brown began his career with a focus on clean energy
11          and the environment, serving as an energy analyst for the National
12          Governors’ Center for Best Practices. He then joined Ballard Power Systems
            (NASDAQ: BLDP), a hydrogen fuel-cell company where he worked for
13          several years, being promoted from an entry-level manager to reporting
14          directly to the Chief Executive Officer before leaving to found Beyond
            Meat. Mr. Brown also created and opened a center for fuel reformation and
15          has held several industry positions, including Vice Chairman of the Board at
16          The National Hydrogen Association and Secretary of the United States Fuel
            Cell Council. He is a Henry Crown Fellow at the Aspen Institute and, along
17          with Beyond Meat, is the recipient of the United Nation’s highest
18          environmental accolade, Champion of the Earth (2018). Mr. Brown holds a
            MBA from Columbia University and an MPP with a focus on Environment
19          from the University of Maryland. We believe Mr. Brown’s strategic vision
20          for the company and his expertise in technology and business operations
            makes him qualified to serve on our board.
21
            Defendant Nelson
22
            28.    Defendant Mark J. Nelson (“Nelson”) has served as Beyond Meat’s CFO
23
      since May 2017, and as Treasurer since September 2018. Previously, he served as the
24
      Company’s Chief Operating Officer from May 2017 through September 2018, and as
25
      Secretary from September 2018 through May 2019. According to the August 2019
26
      Prospectus, as of July 10, 2019, Defendant Nelson beneficially owned 744,221 shares of
27
      the Company’s common stock, which represented 1.23% of the Company’s outstanding
28
                                                      7
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 9 of 56 Page ID #:9



 1
      shares of common stock on that date. Given that the price per share of the Company’s
 2
      common stock at the close of trading on July 10, 2019 was $163.51, Defendant Nelson
 3
      owned approximately $121.6 million worth of Beyond Meat stock.
 4
            29.   For the fiscal year ended December 31, 2018, Defendant Nelson received
 5
      $610,758 in compensation from the Company. This included $326,666 in salary,
 6
      $121,591 in option awards, and $162,501 in non-equity incentive plan compensation.
 7
            30.   During the period of time when the Company materially misstated
 8
      information to the investing public to keep the stock price inflated, and before the scheme
 9
      was exposed, Defendant Nelson made the following sales of Company stock, and made
10
      no purchases of Company stock:
11
                            Date         Shares        Cost       Proceeds
12
                          8/5/2019       64,452       $160.00    $10,312,320
13                        11/6/2019      70,000       $81.34     $5,693,870
14
      Thus, in total, before the fraud was exposed, he sold 134,452 Company shares on inside
15
      information, for which he received approximately $16 million. His insider sales made
16
      with knowledge of material non-public information before the material misstatements and
17
      omissions were exposed demonstrate his motive in facilitating and participating in the
18
      scheme.
19
            31.   The Company’s August 2019 Prospectus stated the following about
20
      Defendant Nelson:
21
            Mark J. Nelson rejoined Beyond Meat as Chief Operating Officer and Chief
22
            Financial Officer in May 2017. In September 2018, he was also appointed
23          Treasurer and Secretary and resigned his Chief Operating Officer position.
            He resigned as Secretary in May 2019. Mr. Nelson briefly served as Senior
24
            Vice President and Chief Financial Officer of Biolase (NASDAQ: BIOL), a
25          medical device company, from March 2017 to May 2017. From February
            2016 to March 2017, Mr. Nelson served as our Chief Operating Officer and
26
            Chief Financial Officer and from December 2015 to February 2016 served
27          solely as our Chief Financial Officer. From April 2013 to November 2015,
28
            Mr. Nelson was Treasurer and Chief Financial Officer of Farmer Bros. Co.
                                                  8
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 10 of 56 Page ID #:10



 1           (NASDAQ: FARM), a manufacturer, wholesaler and distributor of coffee,
 2           tea, spices and culinary products. Prior to that, Mr. Nelson served as Chief
             Accounting Officer (April 2010 to April 2013), Vice President, Corporate
 3           Controller (June 2008 to April 2010) and Vice President and General
 4           Manager (June 2006 to May 2008) at Newport Corporation, a formerly
             publicly traded global supplier of advanced-technology products and
 5           systems. He also worked at Thermo Fisher (NYSE: TMO), a
 6           biotechnology product development company from June 2002 to October
             2004. Mr. Nelson has a BS degree in Business Administration from the
 7           University of Massachusetts at Amherst, and an MBA degree from Babson
 8           College.

 9
             Defendant Goldman

10
             32.    Defendant Seth Goldman (“Goldman”) has served as a Company director

11
       since February 2013 and is Chairman of the Board. He also served as Executive Chair of

12
       the Company from February 2013 until February 2020. According to the August 2019

13
       Prospectus, as of July 10, 2019, Defendant Goldman beneficially owned 1,032,224 shares

14
       of the Company’s common stock, which represented 1.71% of the Company’s

15
       outstanding shares of common stock on that date. Given that the price per share of the

16
       Company’s common stock at the close of trading on July 10, 2019 was $163.51,

17
       Defendant Goldman owned approximately $168.7 million worth of Beyond Meat stock.

18
             33.    For the fiscal year ended December 31, 2018, Defendant Goldman received

19
       $175,000 in compensation from the Company, which consisted entirely of fees paid for

20
       consulting services.

21
             34.    The Company’s August 2019 Prospectus stated the following about

22
       Defendant Goldman:

23           Seth Goldman joined Beyond Meat as Executive Chair and as a member of
             our board of directors in February 2013. Mr. Goldman is also currently the
24
             TeaEO Emeritus and Innovation Catalyst for Coca-Cola Company’s
25           Venturing & Emerging Brands, a part-time position he has held since
             November 2015. Mr. Goldman co-founded Honest Tea Inc., a bottled
26
             organic tea company, in February 1998, which was later sold to The Coca-
27           Cola Company, and previously served as Honest Tea’s President and TeaEO
             until 2015. In 2015, Mr. Goldman was named the #1 Disruptor by Beverage
28
                                                  9
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 11 of 56 Page ID #:11



 1           World, and Beverage Executive of the Year by Beverage Industry magazine.
 2           He has also been recognized as an Ernst & Young Entrepreneur of the Year
             and the Washington DC Business Hall of Fame. In 2018, Partnership for a
 3           Healthier America recognized Mr. Goldman with its Visionary CEO award.
 4           Mr. Goldman serves on the advisory boards of Ripple Foods, a dairy-free
             plant-based milk company (November 2015 to present), the Yale School of
 5           Management (July 2013 to present), the American Beverage Association
 6           (April 2010 to present), and Bethesda Green, a local sustainability non-profit
             he co-founded (January 2008 to present). He has a BA degree in
 7           Government from Harvard College and a Masters of Private & Public
 8           Management degree from Yale School of Management and is a Henry
             Crown Fellow of the Aspen Institute. We believe that Mr. Goldman is
 9           qualified to serve on our board of directors due to his extensive experience
10           working at fast-growing brands in the food and beverage industry, his
             experience founding and building an entrepreneurial company and his
11           knowledge of sustainable business practices.
12           Defendant Bohlen
13           35.    Defendant Gregory Bohlen (“Bohlen”) served as a Company director from
14     February 2013 until he resigned on October 23, 2019. According to the August 2019
15     Prospectus, as of July 10, 2019, Defendant Bohlen beneficially owned 797,224 shares of
16     the Company’s common stock, which represented 1.32% of the Company’s outstanding
17     shares of common stock on that date. Given that the price per share of the Company’s
18     common stock at the close of trading on July 10, 2019 was $163.51, Defendant Bohlen
19     owned approximately $130.3 million worth of Beyond Meat stock.
20           36.    During the period when the Company materially misstated information to
21     the investing public to keep the stock price inflated, and before the scheme was exposed,
22     Defendant Bohlen made the following sale of company stock, and made no purchases of
23     Company stock:
24                               Date   Shares Cost     Proceeds
                               8/5/2019 72,332 $160.00 $11,573,120
25
       His insider sale made with knowledge of material non-public information before the
26
       material misstatements and omissions were exposed demonstrates his motive in
27
       facilitating and participating in the scheme.
28
                                                       10
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 12 of 56 Page ID #:12



 1
             37.   The Company’s 2019 Proxy Statement stated the following about Defendant
 2
       Bohlen:
 3          Gregory Bohlen has served as a member of our board of directors since
 4          February 2013. Mr. Bohlen co-founded Union Grove Venture Partners, a
            venture capital firm, in March 2014 and serves as a Managing Partner. Prior
 5          to that, Mr. Bohlen served as Managing Director, Venture Capital at Morgan
 6          Creek Capital Management, LLC, an investment management services
            company, from November 2011 to March 2014 to extend Morgan Creek’s
 7          venture exposure. From November 2002 to November 2011, Mr. Bohlen
 8          served as a managing director of Wasatch Advisors Cross Creek Fund, a
            venture capital firm. Mr. Bohlen’s experience and relationships in the
 9          venture capital and investment banking communities span over 30 years, and
10          he has invested in over 50 venture-backed companies. Mr. Bohlen has a BS
            degree in Agricultural Economics and a MBA degree from the University of
11          Illinois at Urbana-Champaign. We believe that Mr. Bohlen is qualified to
12          serve on our board of directors due to his deep experience in working with
            entrepreneurial companies.
13
             Defendant Carhart
14
             38.   Defendant Diane Carhart (“Carhart”) has served as a Company director
15
       since January 2016, and also serves as a member of the Audit Committee. According to
16
       the August 2019 Prospectus, as of July 10, 2019, Defendant Carhart beneficially owned
17
       100,005 shares of the Company’s common stock. Given that the price per share of the
18
       Company’s common stock at the close of trading on July 10, 2019 was $163.51,
19
       Defendant Carhart owned approximately $16.3 million worth of Beyond Meat stock.
20
             39.   During the period when the Company materially misstated information to
21
       the investing public to keep the stock price inflated, and before the scheme was exposed,
22
       Defendant Carhart made the following sales of company stock, and made no purchases of
23
       Company stock:
24                              Date    Shares Cost     Proceeds
25                            8/5/2019   9,069 $160.00 $1,451,040
                             10/30/2019 62,500 $84.37 $5,273,125
26
       Thus, in total, before the fraud was exposed, she sold 71,569 Company shares on inside
27
       information, for which she received approximately $6.7 million. Her insider sales made
28
                                                  11
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 13 of 56 Page ID #:13



 1
       with knowledge of material non-public information before the material misstatements and
 2
       omissions were exposed demonstrate her motive in facilitating and participating in the
 3
       scheme.
 4
                40.   The Company’s August 2019 Prospectus stated the following about
 5
       Defendant Carhart:
 6          Diane Carhart has served as a member of our board of directors since
 7          January 2016. Ms. Carhart joined Stonyfield Farm, Inc., an organic yogurt
            maker, as Chief Financial Officer in April 1992. and also began serving as
 8          Chief Operating Officer in August 2006. Ms. Carhart has a BS degree in
 9          Accounting from the University of Connecticut and an MBA degree with a
            finance concentration from Boston University. We believe that Ms. Carhart
10          is qualified to serve on our board because she has more than 40 years in
11          accounting, finance and operations management with 26 years in the food
            industry.
12
                Defendant Lane
13
                41.   Defendant Raymond J. Lane (“Lane”) has served as a Company director
14
       since February 2015, and also serves as a member of the Compensation Committee.
15
       According to the August 2019 Prospectus, as of July 10, 2019, Defendant Lane
16
       beneficially owned 256,108 shares of the Company’s common stock. Given that the price
17
       per share of the Company’s common stock at the close of trading on July 10, 2019 was
18
       $163.51, Defendant Lane owned approximately $41.8 million worth of Beyond Meat
19
       stock.
20
                42.   The Company’s August 2019 Prospectus stated the following about
21
       Defendant Lane:
22
                Raymond J. Lane has served as a member of our board of directors since
23
                February 2015. Mr. Lane has been a Managing Partner at GreatPoint
24              Ventures, a venture capital firm since March 2015. Mr. Lane has served as a
                Partner Emeritus and Advisor of Kleiner, Perkins, Caufield & Byers LLC, a
25
                venture capital firm, since April 2013 and was a Managing Partner of
26              Kleiner, Perkins, Caufield & Byers LLC from September 2000 to April
                2013. Mr. Lane has served on the board of directors of Hewlett Packard
27
                Enterprises (NYSE: HPE) from November 2015 to the present. In addition,
28              Mr. Lane previously served as a member of the board of directors of Hewlett
                                                    12
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 14 of 56 Page ID #:14



 1           Packard, Inc. (NYSE: HPQ) from September 2010 to November 2015,
 2           where he also was the executive Chairman of the Board from September
             2011 to April 2013 and the non-executive Chairman of the Board from
 3           November 2010 to September 2011. Prior to joining Kleiner Perkins,
 4           Mr. Lane was President and Chief Operating Officer and a director of Oracle
             Corporation, a software company. Mr. Lane also served as Chairman of the
 5           Board of Trustees of Carnegie Mellon University from July 2009 to July
 6           2015. Mr. Lane holds a BS degree in Mathematics and honorary Ph.D.
             Science from West Virginia University. We believe that Mr. Lane is
 7           qualified to serve on our board of directors due to his experience in working
 8           with entrepreneurial companies and his experience on other public company
             boards of directors.
 9
             Defendant van Lengerich
10
             43.    Defendant Bernhard van Lengerich (“van Lengerich”) has served as a
11
       Company director since November 2016. According to the August 2019 Prospectus, as of
12
       July 10, 2019, Defendant van Lengerich beneficially owned 586,223 shares of the
13
       Company’s common stock. Given that the price per share of the Company’s common
14
       stock at the close of trading on July 10, 2019 was $163.51, Defendant van Lengerich
15
       owned approximately $95.8 million worth of Beyond Meat stock.
16
             44.    For the fiscal year ended December 31, 2018, Defendant van Lengerich
17
       received $120,000 in compensation from the Company, which consisted entirely of fees
18
       paid for consulting services.
19
             45.    During the period of time when the Company materially misstated
20
       information to the investing public to keep the stock price inflated, and before the scheme
21
       was exposed, Defendant van Lengerich made the following sale of Company stock:
22
                            Date          Shares             Cost     Proceeds
23
                          11/5/2019       133,147           $82.66   $11,005,664
24

25     His insider sale made with knowledge of material non-public information before the

26     material misstatements and omissions were exposed demonstrates his motive in

27     facilitating and participating in the scheme.

28
                                                       13
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 15 of 56 Page ID #:15



 1
             46.   The Company’s August 2019 Prospectus stated the following about
 2
       Defendant van Lengerich:
 3
             Bernhard van Lengerich, Ph.D., has served as a member of our board of
 4
             directors since November 2016. Dr. van Lengerich joined General Mills,
 5           Inc. (NYSE: GIS), a multinational manufacturer and marketer of branded
             consumer food, in 1994 and was the Chief Scientific Officer and Vice
 6
             President for Technology Strategy from 2007 until his retirement from
 7           General Mills in March 2015. Dr. van Lengerich is the founder of Seeding
             the Future Foundation, a 501c(3) organization focusing on food security in
 8
             sub-Saharan Africa. He also founded Food System Strategies, LLC in 2015,
 9           pursuant to which he provides strategic advisory services to companies
             along the food value chain. Dr. van Lengerich served as our interim Chief
10
             Technical Officer and head of Research, Development and Innovation from
11           February 2016 to February 2017 and has provided advisory services to us
             pursuant to an advisor agreement with Food System Strategies, LLC since
12
             October 2015. At General Mills, he led the development of key enabling
13           capabilities resulting in both, new product innovations driving top line
             growth and major productivity benefits for General Mills’ Holistic Margin
14
             Management program. He also led a new Game Changer program and
15           created a novel “Cashless Venturing” initiative, enabling faster and more
             disruptive innovations. Dr. van Lengerich is inventor/co-inventor of over
16
             150 national and international patents and patent applications and he is an
17           IFT Fellow. He has MS and Ph.D. degrees in Food and Biotechnology from
             the Technical University of Berlin, which awarded him an Honorarium
18
             Professorship and where he also teaches Extrusion Processing. We believe
19           that Dr. van Lengerich is qualified to serve on our board of directors due to
             his experience in the food industry and strong food science and technology
20
             background.
21
             Defendant Segal
22
             47.   Defendant Ned Segal (“Segal”) has served as a Company director since
23
       November 2018, and also serves as a member of the Audit Committee. According to the
24
       August 2019 Prospectus, as of July 10, 2019, Defendant Segal beneficially owned 11,976
25
       shares of the Company’s common stock. Given that the price per share of the Company’s
26
       common stock at the close of trading on July 10, 2019 was $163.51, Defendant Segal
27
       owned approximately $1.95 million worth of Beyond Meat stock.
28
                                                  14
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 16 of 56 Page ID #:16



 1
             48.   For the fiscal year ended December 31, 2018, Defendant Segal received
 2
       $149,522 in compensation from the Company, which consisted entirely of option awards.
 3
             49.   The Company’s August 2019 Prospectus stated the following about
 4
       Defendant Segal:
 5
             Ned Segal has served as a member of our board of directors since November
 6
             2018. Mr. Segal has served as the Chief Financial Officer of Twitter Inc.
 7           (NYSE: TWTR) since August 2017. From January 2015 to August 2017,
             Mr. Segal served as Senior Vice President of Finance of Intuit Inc.
 8
             (NASDAQ: INTU), a small business and financial software company. From
 9           April 2013 to January 2015, Mr. Segal served as Chief Financial Officer of
             RPX Corporation, a former publicly traded company that provides patent
10
             risk management and discovery services. From 1996 to April 2013, Mr.
11           Segal held various positions at The Goldman Sachs Group, Inc. (NYSE:
             GS), most recently as Head of Global Software Investment Banking. Mr.
12
             Segal holds a BS degree in Spanish from Georgetown University. We
13           believe that Mr. Segal is qualified to serve on our board because of his
             experience in finance at a number of major public companies.
14
             Defendant Stone
15
             50.   Defendant Christopher Isaac “Biz” Stone (“Stone”) has served as a
16
       Company director since January 2012, and also serves as the Chair of the Nominating
17
       and Corporate Governance Committee. According to the August 2019 Prospectus, as of
18
       July 10, 2019, Defendant Stone beneficially owned 18,519 shares of the Company’s
19
       common stock. Given that the price per share of the Company’s common stock at the
20
       close of trading on July 10, 2019 was $163.51, Defendant Stone owned approximately
21
       $3.02 million worth of Beyond Meat stock.
22
             51.   During the period of time when the Company materially misstated
23
       information to the investing public to keep the stock price inflated, and before the scheme
24
       was exposed, Defendant Stone made the following sales of Company stock, and made no
25
       purchases of Company stock:
26

27                           Date          Shares         Cost      Proceeds
                          10/30/2019       20,000        $88.02    $1,760,380
28
                                                    15
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 17 of 56 Page ID #:17



 1                        11/7/2019       20,000        $78.51   $1,570,180
 2                        11/14/2019      10,000        $82.00    $820,000
                          11/20/2019      20,000        $78.04   $1,560,800
 3                        11/27/2019      20,000        $82.01   $1,640,160
 4                        11/29/2019      30,000        $83.62   $2,508,750
 5
       Thus, in total, before the fraud was exposed, he sold 120,000 Company shares on inside
 6
       information, for which he received approximately $9.86 million. His insider sales made
 7
       with knowledge of material non-public information before the material misstatements and
 8
       omissions were exposed demonstrate his motive in facilitating and participating in the
 9
       scheme.
10
             52.   The Company’s August 2019 Prospectus stated the following about
11
       Defendant Stone:
12
             Christopher Isaac “Biz” Stone has served as a member of our board of
13           directors since January 2012. Mr. Stone is a Co-founder of Twitter, Inc.
14           (NYSE: TWTR) where he has served as Creative Director since 2006 with a
             hiatus as Advisor between 2012 and 2017. Mr. Stone was the Co-Founder
15           and Chief Executive Officer at Jelly Industries, Inc. from January 2013 to
16           March 2017. Biz served as Special Advisor to the founders of Pinterest from
             March 2017 to March 2018, has been a Visiting Fellow at Oxford University
17
             since August 2015, has served as an advisor to The Global AI Council since
18           August 2018 and is an active angel investor in companies such as Slack,
             Square, and Intercom. In addition to Twitter, Inc., Mr. Stone co-founded A
19
             Medium Corporation in January 2012, which provides an online publishing
20           platform and has served as a member of its Board of Directors since January
             2012 and as Creative Director from February 2012 to April 2013. He was
21
             also Chairman of the Board of Polaroid Swing, Inc. from July 2016 to
22           November 2017 and was an independent director of Workpop, Inc. from
             September 2014 until May 2017. His honors include Inc. magazine’s
23
             Entrepreneur of the Decade, TIME magazine’s 100 Most Influential People
24           in the World, GQ magazine’s Nerd of the Year and The Economist’s
             “Innovation Award.” We believe that Mr. Stone is qualified to serve on our
25
             board of directors due to his extensive experience in working with
26           entrepreneurial companies.
27           Defendant Thompson
28           53.   Defendant Donald Thompson (“Thompson”) has served as a Company
                                                   16
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 18 of 56 Page ID #:18



 1
       director since October 2015, and also serves as the Chair of the Compensation
 2
       Committee. According to the August 2019 Prospectus, as of July 10, 2019, Defendant
 3
       Thompson beneficially owned 2,632,384 shares of the Company’s common stock. Given
 4
       that the price per share of the Company’s common stock at the close of trading on July
 5
       10, 2019 was $163.51, Defendant Thompson owned approximately $430.4 million worth
 6
       of Beyond Meat stock.
 7
             54.   The Company’s August 2019 Prospectus stated the following about
 8
       Defendant Thompson:
 9
             Donald Thompson has served as a member of our board of directors since
10
             October 2015. Mr. Thompson is the Founder and Chief Executive Officer of
11           Cleveland Avenue, LLC, which he founded in 2015. Mr. Thompson served
             as Chief Executive Officer and President of McDonald’s Corp. (NYSE:
12
             MCD) from July 2012 to March 2015 and as Chief Operating Officer of
13           McDonald’s Corp. from January 2010 to June 2012. Mr. Thompson has been
             a member of the board of directors of Northern Trust Corporation
14
             (NASDAQ: NTRS), a financial services company, since March 2015 and
15           has been a member of the board of directors of Royal Caribbean Cruises Ltd.
             (NYSE: RCL), a global cruise company, since May 2015. Mr. Thompson
16
             has been a member of the Advisory Board of DocuSign, Inc. (NASDAQ:
17           DOCU), an electronic signature technology company, since February 2016.
             He serves on the Board of Trustees of Northwestern Memorial Hospital,
18
             Cleveland Avenue Foundation for Education and Purdue University (July
19           2009 to present). Mr. Thompson served as a member of the board of
             directors of McDonald’s Corp. from January 2011 to March 2015 and as a
20
             member of the board of directors of Exelon Corporation (NYSE: EXC), an
21           energy company, from May 2007 to April 2013. Mr. Thompson has a BS
             degree in Electrical Engineering from Purdue University and a Doctor of
22
             Science degree from Excelsior College in Albany, New York. We believe
23           that Mr. Thompson is qualified to serve on our board of directors due to his
             experience in the food industry and his experience on other public company
24
             boards of directors.
25
             Defendant Waller
26
             55.   Defendant Kathy N. Waller (“Waller”) has served as a Company director
27
       since November 2018, and also serves as the Chair of Audit Committee and as a member
28
                                                  17
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 19 of 56 Page ID #:19



 1
       of the Nominating and Corporate Governance Committee. According to the August 2019
 2
       Prospectus, as of July 10, 2019, Defendant Waller beneficially owned 7,476 shares of the
 3
       Company’s common stock. Given that the price per share of the Company’s common
 4
       stock at the close of trading on July 10, 2019 was $163.51, Defendant Waller owned
 5
       approximately $1.22 million worth of Beyond Meat stock.
 6
             56.   For the fiscal year ended December 31, 2018, Defendant Waller received
 7
       $149,522 in compensation from the Company, which consisted entirely of option awards.
 8
             57.   The Company’s August 2019 Prospectus stated the following about
 9
       Defendant Waller:
10
             Kathy N. Waller has served as a member of our board of directors since
11
             November 2018. Before her retirement in March 2019, Ms. Waller was
12           Executive Vice President, Chief Financial Officer and President, Enabling
             Services of The Coca-Cola Company (NYSE: KO). Ms. Waller joined The
13
             Coca-Cola Company in 1987 as a senior accountant in the Accounting
14           Research Department and has served in a number of accounting and finance
             roles of increasing responsibility. From July 2004 to August 2009, Ms.
15
             Waller served as Chief of Internal Audit. In December 2005, she was elected
16           Vice President of The Coca-Cola Company, and in August 2009, she was
             elected Controller. In August 2013, she became Vice President, Finance and
17
             Controller, assuming additional responsibilities for corporate treasury,
18           corporate tax and finance capabilities, and served in that position until April
             2014, when she was appointed Chief Financial Officer and elected Executive
19
             Vice President. Ms. Waller assumed expanded responsibility for The Coca-
20           Cola Company's strategic governance areas when she was also appointed to
             serve as President, Enabling Services, on May 1, 2017. Ms. Waller joined
21
             the board of directors of CGI, Group. Inc. in December 2018 and serves on
22           its Audit Committee. She received a BA degree from the University of
             Rochester in New York and a MBA degree from the William E. Simon
23
             School of Business Administration at the University of Rochester, and is a
24           CPA. We believe that Ms. Waller is qualified to serve on our board because
             she has more than 30 years of experience in accounting and finance at a
25
             major public company.
26

27

28
                                                   18
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 20 of 56 Page ID #:20



 1
                   FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 2
             58.    By reason of their positions as officers, directors, and/or fiduciaries of
 3
       Beyond Meat and because of their ability to control the business and corporate affairs of
 4
       Beyond Meat, the Individual Defendants owed Beyond Meat and its shareholders
 5
       fiduciary obligations of trust, loyalty, good faith, and due care, and were and are required
 6
       to use their utmost ability to control and manage Beyond Meat in a fair, just, honest, and
 7
       equitable manner. The Individual Defendants were and are required to act in furtherance
 8
       of the best interests of Beyond Meat and its shareholders so as to benefit all shareholders
 9
       equally.
10
             59.    Each director and officer of the Company owes to Beyond Meat and its
11
       shareholders the fiduciary duty to exercise good faith and diligence in the administration
12
       of the Company and in the use and preservation of its property and assets and the highest
13
       obligations of fair dealing.
14
             60.    The Individual Defendants, because of their positions of control and
15
       authority as directors and/or officers of Beyond Meat, were able to and did, directly
16
       and/or indirectly, exercise control over the wrongful acts complained of herein.
17
             61.    To discharge their duties, the officers and directors of Beyond Meat were
18
       required to exercise reasonable and prudent supervision over the management, policies,
19
       controls, and operations of the Company.
20
             62.    Each Individual Defendant, by virtue of his or her position as a director
21
       and/or officer, owed to the Company and to its shareholders the highest fiduciary duties
22
       of loyalty, good faith, and the exercise of due care and diligence in the management and
23
       administration of the affairs of the Company, as well as in the use and preservation of its
24
       property and assets. The conduct of the Individual Defendants complained of herein
25
       involves a knowing and culpable violation of their obligations as directors and officers of
26
       Beyond Meat, the absence of good faith on their part, or a reckless disregard for their
27
       duties to the Company and its shareholders that the Individual Defendants were aware or
28
                                                   19
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 21 of 56 Page ID #:21



 1
       should have been aware posed a risk of serious injury to the Company. The conduct of
 2
       the Individual Defendants who were also officers and directors of the Company has been
 3
       ratified by the remaining Individual Defendants who collectively comprised Beyond
 4
       Meat’s Board at all relevant times.
 5
             63.    As senior executive officers and directors of a publicly-traded company
 6
       whose common stock was registered with the SEC pursuant to the Exchange Act and
 7
       traded on NASDAQ, the Individual Defendants, had a duty to prevent and not to effect
 8
       the dissemination of inaccurate and untruthful information with respect to the Company’s
 9
       financial condition, performance, growth, operations, financial statements, business,
10
       products, management, earnings, internal controls, and present and future business
11
       prospects, and had a duty to cause the Company to disclose omissions of material fact in
12
       its regulatory filings with the SEC all those facts described in this Complaint that it failed
13
       to disclose, so that the market price of the Company’s common stock would be based
14
       upon truthful and accurate information.
15
             64.    To discharge their duties, the officers and directors of Beyond Meat were
16
       required to exercise reasonable and prudent supervision over the management, policies,
17
       practices, and internal controls of the Company. By virtue of such duties, the officers and
18
       directors of Beyond Meat were required to, among other things:
19
                    (a)    ensure that the Company was operated in a diligent, honest, and
20
       prudent manner in accordance with the laws and regulations of Delaware, California, and
21
       the United States, and pursuant to Beyond Meat’s own Code of Business Ethics and
22
       Conduct (the “Code of Conduct”);
23
                    (b)    conduct the affairs of the Company in an efficient, business-like
24
       manner so as to make it possible to provide the highest quality performance of its
25
       business, to avoid wasting the Company’s assets, and to maximize the value of the
26
       Company’s stock;
27

28
                                                    20
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 22 of 56 Page ID #:22



 1
                    (c)   remain informed as to how Beyond Meat conducted its operations,
 2
       and, upon receipt of notice or information of imprudent or unsound conditions or
 3
       practices, to make reasonable inquiry in connection therewith, and to take steps to correct
 4
       such conditions or practices;
 5
                    (d)   establish and maintain systematic and accurate records and reports of
 6
       the business and internal affairs of Beyond Meat and procedures for the reporting of the
 7
       business and internal affairs to the Board and to periodically investigate, or cause
 8
       independent investigation to be made of, said reports and records;
 9
                    (e)   maintain and implement an adequate and functioning system of
10
       internal legal, financial, and management controls, such that Beyond Meat’s operations
11
       would comply with all applicable laws and Beyond Meat’s financial statements and
12
       regulatory filings filed with the SEC and disseminated to the public and the Company’s
13
       shareholders would be accurate;
14
                    (f)   exercise reasonable control and supervision over the public statements
15
       made by the Company’s officers and employees and any other reports or information that
16
       the Company was required by law to disseminate;
17
                    (g)   refrain from unduly benefiting themselves and other Company
18
       insiders at the expense of the Company; and
19
                    (h)   examine and evaluate any reports of examinations, audits, or other
20
       financial information concerning the financial affairs of the Company and to make full
21
       and accurate disclosure of all material facts concerning, inter alia, each of the subjects
22
       and duties set forth above.
23
             65.    Each of the Individual Defendants further owed to Beyond Meat and the
24
       shareholders the duty of loyalty requiring that each favor Beyond Meat’s interest and that
25
       of its shareholders over their own while conducting the affairs of the Company and
26
       refrain from using their position, influence or knowledge of the affairs of the Company to
27
       gain personal advantage.
28
                                                   21
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 23 of 56 Page ID #:23



 1
             66.     At all times relevant hereto, the Individual Defendants were the agents of
 2
       each other and of Beyond Meat and were at all times acting within the course and scope
 3
       of such agency.
 4
             67.     Because of their advisory, executive, managerial, and directorial positions
 5
       with Beyond Meat, each of the Individual Defendants had access to adverse, non-public
 6
       information about the Company.
 7
             68.     The Individual Defendants, because of their positions of control and
 8
       authority, were able to and did, directly or indirectly, exercise control over the wrongful
 9
       acts complained of herein, as well as the contents of the various public statements issued
10
       by Beyond Meat.
11
           CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
12
             69.     In committing the wrongful acts alleged herein, the Individual Defendants
13
       have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
14
       concert with and conspired with one another in furtherance of their wrongdoing. The
15
       Individual Defendants caused the Company to conceal the true facts as alleged herein.
16
       The Individual Defendants further aided and abetted and/or assisted each other in
17
       breaching their respective duties.
18
             70.     The purpose and effect of the conspiracy, common enterprise, and/or
19
       common course of conduct was, among other things, to facilitate and disguise the
20
       Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
21
       enrichment, and waste of corporate assets.
22
             71.     The Individual Defendants accomplished their conspiracy, common
23
       enterprise, and/or common course of conduct by causing the Company purposefully,
24
       recklessly,   or   negligently   to   conceal     material   facts,   fail   to   correct   such
25
       misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
26
       and course of conduct, the Individual Defendants collectively and individually took the
27
       actions set forth herein. Because the actions described herein occurred under the authority
28
                                                    22
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 24 of 56 Page ID #:24



 1
       of the Board, each of the Individual Defendants who are directors of Beyond Meat was a
 2
       direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or
 3
       common course of conduct complained of herein.
 4
             72.    Each of the Individual Defendants aided and abetted and rendered
 5
       substantial assistance in the wrongs complained of herein. In taking such actions to
 6
       substantially assist the commission of the wrongdoing complained of herein, each of the
 7
       Individual Defendants acted with actual or constructive knowledge of the primary
 8
       wrongdoing, either took direct part in, or substantially assisted the accomplishment of
 9
       that wrongdoing, and was or should have been aware of his or her overall contribution to
10
       and furtherance of the wrongdoing.
11
             73.    At all times relevant hereto, each of the Individual Defendants was the agent
12
       of each of the other Individual Defendants and of Beyond Meat and was at all times
13
       acting within the course and scope of such agency.
14
                             BEYOND MEAT’S CODE OF CONDUCT
15
             74.    The Company’s Code of Conduct states that it is meant to “provide guidance
16
       applicable to all members of the Company’s Board of Directors (“directors”) and
17
       officers, employees, independent contractors and consultants of the Company.”
18
             75.    In a section titled, “Legal Compliance,” the Code of Conduct states the
19
       following:
20
             All employees must always obey the law while performing their duties to the
21
             Company. The Company’s success depends upon each employee operating
22           within legal guidelines and cooperating with authorities. It is essential that
             all employees know and understand the legal and regulatory requirements
23
             that apply to the Company’s business and to their specific area of
24           responsibility. While an employee is not expected to have complete mastery
             of these laws, rules and regulations, employees are expected to be able to
25
             recognize situations that require consultation with others to determine the
26           appropriate course of action. See Section 18 (Compliance Standards and
             Procedures) for a description of whom to contact with questions about legal
27
             compliance.
28
                                                   23
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 25 of 56 Page ID #:25



 1
             76.      In a section titled, “Insider Trading,” the Code of Conduct states the
 2
       following:
 3
             Every employee is prohibited from using “inside” or material nonpublic
 4
             information about the Company, or about companies with which the
 5           Company does business, in connection with buying or selling the
             Company’s or such other companies’ securities, including “tipping” others
 6
             who might make an investment decision on the basis of this information. It
 7           is illegal, and it is a violation of this Code, the Company’s Insider Trading
             Policy (the “Insider Trading Policy”) and other Company policies, to tip or
 8
             to trade on inside information. Employees who have access to inside
 9           information are not permitted to use or share that inside information for
             stock trading purposes or for any other purpose except to conduct Company
10
             business.
11           77.      In a section titled, “Financial Integrity; Public Reporting,” the Code of
12     Conduct states the following:
13
             The Company strives to maintain integrity of the Company’s records and
14           public disclosure. The Company’s corporate and business records, including
15           all supporting entries to the Company’s books of account, must be
             completed honestly, accurately and understandably. The Company’s records
16           are important to investors and creditors. They serve as a basis for managing
17           the Company’s business and are important in meeting the Company’s
             obligations to business partners, suppliers, vendors, creditors, employees and
18           others with whom the Company does business. The Company depends on
19           the books, records and accounts accurately and fairly reflecting, in
             reasonable detail, the Company’s assets, liabilities, revenues, costs and
20           expenses, as well as all transactions and changes in assets and liabilities.
21
             To help ensure the integrity of the Company’s records and public disclosure,
22           the Company requires that:
23
                   • no entry be made in the Company’s books and records that is
24                   intentionally false or misleading;
25
                   • transactions be supported by appropriate documentation;
26
                   • the terms of sales and other commercial transactions be reflected
27                   accurately in the documentation for those transactions and all such
28
                                                   24
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 26 of 56 Page ID #:26



 1                    documentation be reflected accurately in the Company’s books and
 2                    records;

 3                 • employees comply with the Company’s system of internal controls
                     and be held accountable for their entries;
 4

 5                 • any off-balance sheet arrangements of the Company are clearly and
                     appropriately disclosed;
 6

 7
                   • employees work cooperatively with the Company’s independent
                     auditors in their review of the Company’s financial statements and
 8                   disclosure documents;
 9
                   • no cash or other assets be maintained for any purpose in any
10                   unrecorded or “off-the-books” fund; and
11                 • records be retained or destroyed according to the Company’s
12                   document retention policies or procedures then in effect.
13
             78.      The “Financial Integrity; Public Reporting” section of the Code of Conduct
14
       further states the following regarding the Company’s disclosure controls and procedures:
15
                   • no employee may take or authorize any action that would cause the
16                   Company’s financial records or financial disclosure to fail to comply
17                   with generally accepted accounting principles, the rules and
                     regulations of the SEC or other applicable laws, rules and regulations
18

19                 • all employees must cooperate fully with the Company’s finance
                     department, as well as the Company’s independent auditors and legal
20                   counsel, respond to their questions with candor and provide them with
21                   complete and accurate information to help ensure that the Company’s
                     books and records, as well as its reports filed with the SEC, are
22                   accurate and complete; and
23
                   • no employee should knowingly make (or cause or encourage any
24                   other person to make) any false or misleading statement in any of the
                     Company’s reports filed with the SEC or knowingly omit (or cause or
25
                     encourage any other person to omit) any information necessary to
26                   make the disclosure in any of such reports accurate in all material
                     respects.
27

28
                                                    25
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 27 of 56 Page ID #:27



 1
             79.      The “Financial Integrity; Public Reporting” section of the Code of Conduct
 2
       goes on to provide that the Company’s directors must comply with the following
 3
       additional guidelines:
 4
                   • act honestly, ethically, and with integrity;
 5

 6                 • comply with this Code;
 7                 • endeavor to ensure complete, fair, accurate, timely and understandable
 8
                     disclosure in the Company’s filings with the SEC;

 9                 • raise questions and concerns regarding the Company’s public
                     disclosures when necessary and ensure that such questions and
10
                     concerns are appropriately addressed;
11
                   • act in good faith in accordance with the director’s business judgment,
12                   without misrepresenting material facts or allowing independent
13                   judgment to be subordinated by others; and

14                 • comply with the Company’s disclosure controls and procedures and
15
                     internal controls over financial reporting.

16           80.      In a section titled, “Conduct of Senior Financial Employees,” the Code of
17     Conduct provides that the Company’s CEO and CFO must:
18
                   • Act with honesty and integrity and use due care and diligence in
19                   performing their responsibilities to the Company.
20
                                                      ***
21
                   • Provide constituents with information that is accurate, complete,
22                   objective, relevant, timely and understandable, including information
23                   for inclusion in the Company’s submissions to governmental agencies
                     or in public statements.
24
                   • Comply with applicable laws, rules, and regulations of federal, state
25
                     and local governments, and of any applicable public or private
26                   regulatory and listing authorities.
27
                   • Achieve responsible use of and control over all assets and resources
28                   entrusted to each Senior Financial Employee.
                                                      26
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 28 of 56 Page ID #:28



 1
             81.    In a section titled, “Protection and Proper Use of Company Assets,” the
 2
       Code of Conduct states the following:
 3
             All employees are expected to protect the Company’s assets and ensure their
 4
             efficient use for legitimate business purposes. Theft, carelessness and waste
 5           have a direct impact on the Company’s business and operating results.
             Company property, such as computer equipment, buildings, furniture and
 6
             furnishings, office supplies, products and inventories, should be used only
 7           for activities related to an employee’s employment, although incidental
             personal use is permitted. The Company retains the right to access, review,
 8
             monitor and disclose any information transmitted, received or stored using
 9           the Company’s electronic equipment, with or without an employee’s or third
             party’s knowledge, consent or approval. Any theft, misuse or suspected theft
10
             or misuse of the Company’s assets that becomes known to an employee
11           must be immediately reported.
12           82.    The Individual Defendants violated Beyond Meat’s Code of Conduct by
13     engaging in or permitting the scheme to issue materially false and misleading statements
14     to the investing public and to facilitate and disguise the Individual Defendants’ violations
15     of law, including breaches of fiduciary duty, waste of corporate assets, and unjust
16     enrichment, and failing to report the same. Moreover, six of the Individual Defendants
17     violated the Code of Conduct by engaging in insider trading. Also in violation of the
18     Code of Conduct, the Individual Defendants failed to maintain the accuracy of Company
19     records and reports, comply with laws and regulations, and compete in an honest and
20     ethical manner.
21                        INDIVIDUAL DEFENDANTS’ MISCONDUCT
22           Background
23           83.    Beyond Meat is a California-based food company that offers a variety of
24     plant-based meat products, including vegan beef, pork, and poultry. The Company was
25     founded in 2009. The Company was formerly known as Savage River Inc., and changed
26     its corporate name to Beyond Meat in September 2018.
27           84.    The Company’s most successful product is the Beyond Burger, a popular
28     vegan burger sold in thousands of grocery stores and restaurants across the U.S., Canada,
                                                   27
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 29 of 56 Page ID #:29



 1
       and several other countries. Historically, the Company has made use of co-manufacturers
 2
       to process and package the Company’s products, including the Beyond Burger, which the
 3
       Company then distributes and markets.
 4
             The Don Lee Action
 5
             85.    In 2014, the Company entered into the Supply Agreement with Don Lee, a
 6
       producer of plant-based meat substitutes and other food products. Pursuant to the Supply
 7
       Agreement, Don Lee would produce, test, and ship to Beyond Meat all of Beyond Meat’s
 8
       product offerings, including the Company’s flagship product, the Beyond Burger.
 9
             86.    The Supply Agreement remained in place for approximately three years,
10
       until on May 23, 2017, not long after the launch of the Beyond Burger, Beyond Meat
11
       terminated the Supply Agreement, citing Don Lee’s failure to rectify certain alleged
12
       breaches of the agreement. Subsequently, Beyond Meat began sourcing its production to
13
       other manufacturers, such as ProPortion.
14
             87.    Two days later, on May 25, 2017, Don Lee commenced the Don Lee Action,
15
       asserting claims against Beyond Meat for breach of contract, misappropriation of trade
16
       secrets, and unfair competition arising out of Beyond Meat’s termination of the Supply
17
       Agreement.
18
             88.    In July 2017, Beyond Meat filed a cross-complaint against Don Lee alleging
19
       breach of contract, unfair competition, and unlawful conversion of Beyond Meat
20
       property.
21
             89.    As the litigation proceeded, Don Lee added ProPortion as a defendant in an
22
       amended complaint filed in October 2018, and added additional claims of fraud and
23
       negligent misrepresentation against Beyond Meat, alleging that Don Lee had discovered
24
       plastic, cardboard, and metal waste in raw ingredients provided to Don Lee by the
25
       Company, and that a Beyond Meat truck had once delivered a batch of ingredients
26
       contaminated by an unknown white powder. Don Lee further alleged that Beyond Meat
27
       had provided to Don Lee a doctored version of a third-party safety consultant’s report on
28
                                                  28
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 30 of 56 Page ID #:30



 1
       Beyond Meat’s facilities, while representing that the report constituted the full opinion of
 2
       the safety consultant, thereby inducing Don Lee to agree to expand the scope of the
 3
       Supply Agreement and Don Lee’s commitments to Beyond Meat.
 4
             90.    While still in the midst of the Don Lee Action, in May 2019, the Company
 5
       conducted its IPO. The IPO was initiated on May 2, 2019, and subsequently, the
 6
       Company issued 11,068,750 shares priced at $25.00 per share, ultimately raising over
 7
       $240 million. The Company’s shares began trading at $46 per share and surged to nearly
 8
       $73 per share by the open of the following trading day. The Company’s IPO was “the
 9
       biggest-popping IPO for a U.S. company that raised more than $200 million since
10
       2000[.]”2
11
             91.    Throughout the Relevant Period, the Don Lee Action was discussed in many
12
       of the Company’s public statements filed with the SEC. However, these statements were
13
       limited to generic disclaimers merely noting that the Company “could” face liability or be
14
       required to pay damages in connection with the Don Lee Action, which were inaccurate
15
       in light of the Individual Defendants’ knowledge of the Company’s conduct with respect
16
       to Don Lee and the Supply Agreement.
17
             92.    On January 27, 2020, Don Lee filed its Third Amended Complaint in the
18
       Don Lee Action. The litigation remains ongoing as of the date of filing this Complaint.
19
             False and Misleading Statements
20
             The IPO Documents
21
             93.    On May 3, 2019, the day after the Company’s stock began trading on
22
       NASDAQ, the Company filed with the SEC a Prospectus on Form 424B4 (the “May
23
       2019 Prospectus”) in connection with the IPO. The May 2019 Prospectus formed part of
24
       the Company’s Registration Statement on Form S-1 filed on November 16, 2018, before
25
       the Company went public (the “May 2019 Registration Statement,” and together with the
26

27     2
         https://www.marketwatch.com/story/beyond-meat-soars-163-in-biggest-popping-us-
28     ipo-since-2000-2019-05-02 (last visited March 16, 2020).
                                                   29
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 31 of 56 Page ID #:31



 1
       May 2019 Prospectus, the “IPO Documents.”) The May 2019 Registration Statement was
 2
       signed by Defendants Brown, Nelson, Goldman, Bohlen, Carhart, Lane, van Lengerich,
 3
       Segal, Stone, Thompson, Waller, and non-party Michael A. Pucker.
 4
             94.   In a discussion of the risk factors facing the Company, the IPO Documents
 5
       stated the following with respect to the Don Lee Action:
 6
              For example, on May 25, 2017, following our termination of our supply
 7
             agreement with Don Lee Farms, a co-manufacturer, Don Lee Farms filed a
 8           lawsuit against us in California state court claiming that we wrongfully
             terminated the parties’ contract and that we misappropriated their trade
 9
             secrets by sharing with subsequent co- manufacturers the processes for
10           manufacturing our products-processes which they claim to have developed.
             On July 27, 2017 we filed a cross-complaint, alleging that Don Lee Farms
11
             (1) breached the supply agreement, including by failing to provide saleable
12           product, as certain of our products manufactured by Don Lee Farms were
             contaminated with salmonella and other foreign objects, and that Don Lee
13
             Farms did not take appropriate actions to address these issues; (2) engaged
14           in unfair competition in violation of California’s Unfair Competition Law;
             and (3) unlawfully converted certain Beyond Meat property, including
15
             certain pieces of equipment. Don Lee Farms is seeking unspecified
16           compensatory and punitive damages, declaratory and injunctive relief,
             including the prohibition of Beyond Meat’s use or disclosure of the alleged
17
             trade secrets, and attorneys’ fees and costs. In addition, in October 2018,
18           Don Lee Farms amended its complaint to add ProPortion Foods, LLC (one
             of Beyond Meat’s current contract manufacturers) as a defendant,
19
             principally for claims arising from ProPortion’s alleged use of Don Lee
20           Farms’ alleged trade secrets, and for replacing Don Lee Farms as Beyond
             Meat’s co-manufacturer. We are seeking monetary damages, restitution of
21
             monies paid to Don Lee Farms, and attorneys’ fees and costs. We believe we
22           were justified in terminating the supply agreement with Don Lee Farms,
             that we did not misappropriate their alleged trade secrets and that Don Lee
23
             Farms is liable for the conduct alleged in our cross-complaint. We intend
24           to vigorously defend ourselves against their claims and prosecute our own.
             However, we cannot assure you that they will not prevail in all or some of
25
             their claims against us or that we will prevail in some or all of our claims
26           against Don Lee Farms. If Don Lee Farms succeeds in the lawsuit, we could
             be required to pay contract damages, reasonably calculated at what we
27
             would have paid them to produce our products through 2019, the end of the
28           contract term, and Don Lee Farms could also claim some ownership in the
                                                  30
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 32 of 56 Page ID #:32



 1           intellectual property that we possess in our products, and thus claim a stake
 2           in the value we will derive from that intellectual property going forward.

 3           Even when not merited, the defense of these lawsuits may divert our
 4           management’s attention, and we may incur significant expenses in defending
             these lawsuits. The results of litigation and other legal proceedings are
 5           inherently uncertain, and adverse judgments or settlements in some of these
 6           legal disputes may result in adverse monetary damages, penalties or
             injunctive relief against us, which could have a material adverse effect on
 7           our financial position, cash flows or results of operations. Any claims or
 8           litigation, even if fully indemnified or insured, could damage our reputation
             and make it more difficult to compete effectively or to obtain adequate
 9           insurance in the future.
10
       (Emphasis added.)
11
             June 12, 2019 Form 10-Q
12
             95.    On June 12, 2019, the Company filed with the SEC its quarterly report for
13
       the first fiscal quarter ended March 30, 2019 on Form 10-Q (the “1Q19 10-Q”). The
14
       1Q19 10-Q was signed by Defendants Brown and Nelson, and contained certifications
15
       pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-
16
       Oxley Act of 2002 (“SOX”) signed by Defendants Brown and Nelson attesting to the
17
       accuracy of the financial statements contained therein, the disclosure of any material
18
       changes to the Company’s internal controls, and the disclosure of any fraud committed by
19
       the Company, its officers, or its directors.
20
             96.    In its section on legal proceedings, the 1Q19 10-Q made representations
21
       similar to those made in the May 2019 Prospectus with respect to the Don Lee Action,
22
       stating the following:
23
             On May 25, 2017, Don Lee Farms, a division of Goodman Food Products,
24
             Inc., filed a complaint against us in the Superior Court of the State of
25           California for the County of Los Angeles asserting claims for breach of
             contract, misappropriation of trade secrets, unfair competition under the
26
             California Business and Professions Code, money owed and due, declaratory
27           relief and injunctive relief, each arising out of our decision to terminate an
             exclusive supply agreement between us and Don Lee Farms. We deny all of
28
                                                      31
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 33 of 56 Page ID #:33



 1           these claims and filed counterclaims on July 27, 2017, alleging breach of
 2           contract, unfair competition under the California Business and Professions
             Code and conversion.
 3                                              ***
 4
             We believe we were justified in terminating the supply agreement with Don
 5           Lee Farms, that we did not misappropriate their alleged trade secrets, that
             we are not liable for the fraud or negligent misrepresentation alleged in
 6
             the proposed second amended complaint, that Don Lee Farms is liable for
 7           the conduct alleged in our cross-complaint, and that we are not liable to
             ProPortion for any indemnity, contribution, or repayment, including for
 8
             any damages or attorney’s fees and costs. We are currently in the process
 9           of litigating this matter and intend to vigorously defend ourselves against
             the claims. We cannot assure you that Don Lee Farms or ProPortion will not
10
             prevail in all or some of their claims against us, or that we will prevail in
11           some or all of our claims against Don Lee Farms. For example, if Don Lee
             Farms succeeds in the lawsuit, we could be required to pay damages,
12
             including but not limited to contract damages reasonably calculated at what
13           we would have paid Don Lee Farms to produce our products through 2019,
             the end of the contract term, and Don Lee Farms could also claim some
14
             ownership in the intellectual property associated with the production of
15           certain of our products or in the products themselves, and thus claim a
             stake in the value we have derived and will derive from the use of that
16
             intellectual property after we terminated our supply agreement with Don Lee
17           Farms. Based on our current knowledge, we have determined that the
             amount of any material loss or range of any losses that is reasonably possible
18
             to result from this lawsuit is not estimable.
19
       (Emphasis added.)
20
             July 29, 2019 Form 10-Q
21
             97.    On July 29, 2019, the Company filed with the SEC its quarterly report for
22
       the second fiscal quarter ended June 29, 2019 on Form 10-Q (the “2Q19 10-Q”). The
23
       2Q19 10-Q was signed by Defendants Brown and Nelson, and contained SOX
24
       certifications signed by Defendants Brown and Nelson attesting to the accuracy of the
25
       2Q19 10-Q.
26
             98.    The 2Q19 10-Q stated the following concerning the Don Lee Action:
27

28
                                                  32
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 34 of 56 Page ID #:34



 1          On May 25, 2017, Don Lee Farms, a division of Goodman Food Products,
 2          Inc., filed a complaint against us in the Superior Court of the State of
            California for the County of Los Angeles asserting claims for breach of
 3          contract, misappropriation of trade secrets, unfair competition under the
 4          California Business and Professions Code, money owed and due, declaratory
            relief and injunctive relief, each arising out of our decision to terminate an
 5          exclusive supply agreement between us and Don Lee Farms. We deny all of
 6          these claims and filed counterclaims on July 27, 2017, alleging breach of
            contract, unfair competition under the California Business and Professions
 7          Code and conversion.
 8                                                ***

 9           On June 19, 2019, we filed an answer denying Don Lee Farms'
            claims. Trial is currently set for May 18, 2020.
10

11                                              ***
12          We believe we were justified in terminating the supply agreement with Don
13          Lee Farms, that we did not misappropriate their alleged trade secrets, that
            we are not liable for the fraud or negligent misrepresentation alleged in
14          the proposed second amended complaint, that Don Lee Farms is liable for
15          the conduct alleged in our cross-complaint, and that we are not liable to
            ProPortion for any indemnity, contribution, or repayment, including for
16          any damages or attorney’s fees and costs. We are currently in the process
17          of litigating this matter and intend to vigorously defend ourselves against
            the claims. We cannot assure you that Don Lee Farms or ProPortion will not
18          prevail in all or some of their claims against us, or that we will prevail in
19          some or all of our claims against Don Lee Farms. For example, if Don Lee
            Farms succeeds in the lawsuit, we could be required to pay damages,
20          including but not limited to contract damages reasonably calculated at what
21          we would have paid Don Lee Farms to produce our products through 2019,
            the end of the contract term, and Don Lee Farms could also claim some
22          ownership in the intellectual property associated with the production of
23          certain of our products or in the products themselves, and thus claim a
            stake in the value we have derived and will derive from the use of that
24          intellectual property after we terminated our supply agreement with Don Lee
25          Farms. Based on our current knowledge, we have determined that the
            amount of any material loss or range of any losses that is reasonably possible
26          to result from this lawsuit is not estimable.
27
       (Emphasis added.)
28
                                                 33
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 35 of 56 Page ID #:35



 1

 2           The Secondary Public Offering Documents
 3           99.   Also on July 29, 2019, the Company filed with the SEC a Registration
 4     Statement on Form S-1 (the “July 2019 Registration Statement”) in connection with a
 5     planned secondary public offering. The July 2019 Registration Statement was signed by
 6     Defendants Brown, Nelson, Goldman, Bohlen, Carhart, Lane, van Lengerich, Segal,
 7     Stone, Thompson, and Waller. Subsequently, on August 2, 2019, the Company filed the
 8     August 2019 Prospectus, which formed part of the July 2019 Registration Statement
 9     (collectively, the “SPO Documents.”).
10           100. The SPO Documents stated the following with respect to the Don Lee
11     Action:
12
             For example, on May 25, 2017, following our termination of our supply
13           agreement with Don Lee Farms, a co-manufacturer, Don Lee Farms filed a
             lawsuit against us in California state court claiming that we wrongfully
14
             terminated the parties’ contract and that we misappropriated their trade
15           secrets principally by sharing with subsequent co-manufacturers the
             processes for manufacturing our products—processes which they claim to
16
             have developed. On July 27, 2017 we filed a cross-complaint, alleging that
17           Don Lee Farms (1) breached the supply agreement, including by failing to
             provide saleable product, as certain of our products manufactured by Don
18
             Lee Farms were contaminated with salmonella and other foreign objects, and
19           that Don Lee Farms did not take appropriate actions to address these issues;
             (2) engaged in unfair competition in violation of California’s Unfair
20
             Competition Law; and (3) unlawfully converted certain Beyond Meat
21           property, including certain pieces of equipment. In October 2018, Don Lee
             Farms filed an amended complaint that added ProPortion Foods, LLC (one
22
             of Beyond Meat’s current contract manufacturers) as a defendant,
23           principally for claims arising from ProPortion’s alleged use of Don Lee
             Farms’ alleged trade secrets, and for replacing Don Lee Farms as Beyond
24
             Meat’s co-manufacturer. ProPortion filed an answer denying all of Don Lee
25           Farms’ claims and a cross-complaint against Beyond Meat asserting claims
             of total and partial equitable indemnity, contribution, and repayment. On
26
             March 11, 2019, Don Lee Farms filed a second amended complaint to add
27           claims of fraud and negligent misrepresentation against us. On May 30,
             2019, the judge denied our motion to dismiss the fraud and negligent
28
                                                 34
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 36 of 56 Page ID #:36



 1          misrepresentation claims, allowing the claims to proceed. On June 19, 2019,
 2          we filed an answer denying Don Lee Farms' claims. Trial is currently set
            for May 18, 2020.
 3

 4          Don Lee Farms is seeking from us and ProPortion unspecified compensatory
            and punitive damages, declaratory and injunctive relief, including the
 5          prohibition of our use or disclosure of the alleged trade secrets, and
 6          attorneys’ fees and costs. We are seeking from Don Lee Farms monetary
            damages, restitution of monies paid to Don Lee Farms, and attorneys’ fees
 7          and costs. ProPortion is seeking indemnity, contribution, or repayment from
 8          us of any or all damages that ProPortion may be found liable to Don Lee
            Farms, and attorney’s fees and costs. We believe we were justified in
 9          terminating the supply agreement with Don Lee Farms, that we did not
10          misappropriate their alleged trade secrets, that we are not liable for the
            fraud or negligent misrepresentation alleged in the proposed second
11          amended complaint, that Don Lee Farms is liable for the conduct alleged
12          in our cross-complaint, and that we are not liable to ProPortion for any
            indemnity, contribution, or repayment, including for any damages or
13          attorney’s fees and costs.
14
            We intend to vigorously defend ourselves against the claims and prosecute
15          our own. However, we cannot assure you that Don Lee Farms or ProPortion
16          will not prevail in all or some of their claims against us, or that we will
            prevail in some or all of our claims against Don Lee Farms. For example, if
17          Don Lee Farms succeeds in the lawsuit, we could be required to pay
18          damages, including but not limited to contract damages reasonably
            calculated at what we would have paid Don Lee Farms to produce our
19          products through 2019, the end of the contract term, and Don Lee Farms
20          could also claim some ownership in the intellectual property associated
            with the production of certain of our products or in the products
21          themselves, and thus claim a stake in the value we have derived and will
22          derive from the use of that intellectual property after we terminated our
            supply agreement with Don Lee Farms. As another example, we also could
23          be required to pay attorney’s fees and costs incurred by Don Lee Farms or
24          ProPortion.
25     (Emphasis added.)
26

27

28
                                                35
                            Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 37 of 56 Page ID #:37



 1
             101. The Company’s secondary public offering closed on August 5, 2019. In
 2
       connection with the offering, the Company issued 3,737,500 shares priced at $160.00 per
 3
       share, and received approximately $38.5 million in proceeds.
 4
             November 12, 2019 Form 10-Q
 5
             102. On November 12, 2019, the Company filed with the SEC its quarterly report
 6
       for the third fiscal quarter ended September 28, 2019 on Form 10-Q (the “3Q19 10-Q”).
 7
       The 3Q19 10-Q was signed by Defendants Brown and Nelson, and contained SOX
 8
       certifications signed by Defendants Brown and Nelson attesting to the accuracy of the
 9
       3Q19 10-Q.
10
             103. The 3Q19 10-Q stated the following concerning the Don Lee Action:
11
             On May 25, 2017, Don Lee Farms, a division of Goodman Food Products,
12
             Inc., filed a complaint against us in the Superior Court of the State of
13           California for the County of Los Angeles asserting claims for breach of
             contract, misappropriation of trade secrets, unfair competition under the
14
             California Business and Professions Code, money owed and due, declaratory
15           relief and injunctive relief, each arising out of our decision to terminate an
             exclusive supply agreement between us and Don Lee Farms. We deny all of
16
             these claims and filed counterclaims on July 27, 2017, alleging breach of
17           contract, unfair competition under the California Business and Professions
             Code and conversion.
18
                                                   ***
19
              On June 19, 2019, we filed an answer denying Don Lee Farms'
20           claims. Trial is currently set for May 18, 2020.
21
                                                 ***
22
             We believe we were justified in terminating the supply agreement with Don
23
             Lee Farms, that we did not misappropriate their alleged trade secrets, that
24           we are not liable for the fraud or negligent misrepresentation alleged in
             the proposed second amended complaint, that Don Lee Farms is liable for
25
             the conduct alleged in our cross-complaint, and that we are not liable to
26           ProPortion for any indemnity, contribution, or repayment, including for
             any damages or attorney’s fees and costs. We are currently in the process
27
             of litigating this matter and intend to vigorously defend ourselves against
28           the claims. We cannot assure you that Don Lee Farms or ProPortion will not
                                                  36
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 38 of 56 Page ID #:38



 1           prevail in all or some of their claims against us, or that we will prevail in
 2           some or all of our claims against Don Lee Farms. For example, if Don Lee
             Farms succeeds in the lawsuit, we could be required to pay damages,
 3           including but not limited to contract damages reasonably calculated at what
 4           we would have paid Don Lee Farms to produce our products through 2019,
             the end of the contract term, and Don Lee Farms could also claim some
 5           ownership in the intellectual property associated with the production of
 6           certain of our products or in the products themselves, and thus claim a
             stake in the value we have derived and will derive from the use of that
 7           intellectual property after we terminated our supply agreement with Don Lee
 8           Farms. Based on our current knowledge, we have determined that the
             amount of any material loss or range of any losses that is reasonably possible
 9           to result from this lawsuit is not estimable.
10
       (Emphasis added.)
11
             104. The statements in ¶¶ 93–98 and 100–103 were materially false and
12
       misleading, and they failed to disclose material facts necessary to make the statements
13
       made not false and misleading. Specifically, the Individual Defendants improperly failed
14
       to disclose, inter alia, that: (1) the Company’s termination of the Supply Agreement had
15
       constituted a breach of the agreement, and would foreseeably expose the Company to
16
       legal liability, costs, and damage to the Company’s reputation; (2) the Company falsely
17
       represented the accuracy of a food safety consultant’s report provided to Don Lee, which
18
       certain Company employees had doctored to, among other things, exclude pertinent
19
       safety information; and (3) Beyond Meat failed to maintain internal controls. As a result
20
       of the foregoing, Beyond Meat’s public statements were materially false and misleading
21
       at all relevant times.
22
                                           The Truth Emerges
23
             105. After the market closed on January 27, 2020, Business Wire published an
24
       article titled, “Judge Rules Don Lee Farms Likely to Obtain a Judgment. Beyond Meat’s
25
       CFO and Others Named Individually for Fraud.” The article revealed that the judge in the
26
       Don Lee Action had ruled that Don Lee had “proved the probable validity of its claim,”
27
       stating the following, in relevant part:
28
                                                   37
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 39 of 56 Page ID #:39



 1           A judge has ruled Don Lee Farms proved the probable validity of its claim
 2           that Beyond Meat breached its manufacturing agreement with Don Lee
             Farms. The Court issued a Right to Attach Order. In a separate motion
 3           before a different Judge, the Court granted Don Lee Farms’ request to name
 4           Beyond Meat Chief Financial Officer Mark Nelson, Senior Quality
             Assurance Manager Jessica Quetsch and Director of Operations Anthony
 5           Miller in its fraud claims which allege they intentionally doctored and
 6           omitted material information from a food safety consultant’s report, and then
             delivered that doctored report to Don Lee Farms and affirmatively
 7           represented that it was the complete opinion of the consultant. The omitted
 8           portions discussed significant food safety issues at Beyond Meat’s facility.

 9           The next day, Beyond Meat announced it hired new lawyers.
10
             106. The article further quoted President of Don Lee, Donald Goodman, who
11
       stated that “Our claims have been shown to several judges and each one has ruled in our
12
       favor.” The article also revealed that the Company had lost motions to conceal 147,000
13
       documents from the public.
14
             107. On this news, the price of the Company’s stock dropped from $124.75 per
15
       share at the close of trading on January 27, 2020, to $120.12 at the close of trading on
16
       January 28, 2020, a drop of approximately 3.71%.
17
                                 DAMAGES TO BEYOND MEAT
18
             108. As a direct and proximate result of the Individual Defendants’ conduct,
19
       Beyond Meat has lost and expended, and will lose and expend, many millions of dollars.
20
             109. Such expenditures include, but are not limited to, legal fees associated with
21
       the Don Lee Action, the Securities Class Action filed against the Company, its CEO, and
22
       its CFO, and amounts paid to outside lawyers, accountants, and investigators in
23
       connection thereto.
24
             110. Such losses include, but are not limited to, handsome compensation and
25
       benefits paid to the Individual Defendants who breached their fiduciary duties to the
26
       Company, including bonuses tied to the Company’s attainment of certain objectives, and
27

28
                                                  38
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 40 of 56 Page ID #:40



 1
       benefits paid to the Individual Defendants who breached their fiduciary duties to the
 2
       Company.
 3
             111. As a direct and proximate result of the Individual Defendants’ conduct,
 4
       Beyond Meat has also suffered and will continue to suffer a loss of reputation and
 5
       goodwill, and a “liar’s discount” that will plague the Company’s stock in the future due
 6
       to the Company’s and their misrepresentations and the Individual Defendants’ breaches
 7
       of fiduciary duties and unjust enrichment.
 8
                                    DERIVATIVE ALLEGATIONS
 9
             112. Plaintiff brings this action derivatively and for the benefit of Beyond Meat to
10
       redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
11
       breaches of their fiduciary duties as directors and/or officers of Beyond Meat, waste of
12
       corporate assets, and unjust enrichment, as well as the aiding and abetting thereof.
13
             113. Beyond Meat is named solely as a nominal party in this action. This is not a
14
       collusive action to confer jurisdiction on this Court that it would not otherwise have.
15
             114. Plaintiff is, and has continuously been at all relevant times, a shareholder of
16
       Beyond Meat. Plaintiff will adequately and fairly represent the interests of Beyond Meat
17
       in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,
18
       experienced in derivative litigation, to enforce and prosecute this action.
19
                                DEMAND FUTILITY ALLEGATIONS
20
             115. Plaintiff incorporates by reference and re-alleges each and every allegation
21
       stated above as if fully set forth herein.
22
             116. A pre-suit demand on the Board of Beyond Meat is futile and, therefore,
23
       excused. At the time of filing of this action, the Board consists of Defendants Brown,
24
       Goldman, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller
25
       (collectively, the “Directors”). Plaintiff needs only to allege demand futility as to five of
26
       the nine Directors that were on the Board at the time this action was commenced.
27

28
                                                    39
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 41 of 56 Page ID #:41



 1
             117. Demand is excused as to all of the Directors because each one of them faces,
 2
       individually and collectively, a substantial likelihood of liability as a result of the scheme
 3
       they engaged in knowingly or recklessly to make and/or cause the Company to make
 4
       false and misleading statements and omissions of material facts, while four of them
 5
       engaged in insider sales based on material non-public information, netting proceeds of
 6
       over $34.7 million, which renders them unable to impartially investigate the charges and
 7
       decide whether to pursue action against themselves and the other perpetrators of the
 8
       scheme.
 9
             118. In complete abdication of their fiduciary duties, the Directors either
10
       knowingly or recklessly participated in making and/or causing the Company to make the
11
       materially false and misleading statements alleged herein. The fraudulent scheme was,
12
       inter alia, intended to make the Company appear more profitable and attractive to
13
       investors. As a result of the foregoing, the Directors breached their fiduciary duties, face
14
       a substantial likelihood of liability, are not disinterested, and demand upon them is futile,
15
       and thus excused.
16
             119. Additional reasons that demand on Defendant Brown is futile follow.
17
       Defendant Brown is the founder of the Company, and has served as the Company’s
18
       President and CEO since 2009. Thus, as the Company admits, he is a non-independent
19
       director. The Company provides Defendant Brown with his principal occupation, and he
20
       receives handsome compensation, including $967,994 during fiscal year 2018. Defendant
21
       Brown was ultimately responsible for all of the false and misleading statements and
22
       omissions that were made, including those contained in the IPO Documents and SPO
23
       Documents, which he signed, and in the 1Q19 10-Q, 2Q19 10-Q, and 3Q19 10-Q, which
24
       he signed and signed SOX certifications for. As the Company’s highest officer and as a
25
       trusted Company director, he conducted little, if any, oversight of the Company’s
26
       engagement in the scheme to make false and misleading statements, consciously
27
       disregarded his duties to monitor such controls over reporting and engagement in the
28
                                                    40
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 42 of 56 Page ID #:42



 1
       scheme, and consciously disregarded his duties to protect corporate assets. Defendant
 2
       Brown caused the Company to terminate the Supply Agreement, and thus was aware
 3
       prior to the IPO that such termination would expose the Company to liability in the
 4
       future. His insider sales before the fraud was exposed, which yielded approximately $7.2
 5
       million in proceeds, demonstrate his motive in facilitating and participating in the fraud.
 6
       Furthermore, Defendant Brown is a defendant in the Securities Class Action. For these
 7
       reasons, too, Defendant Brown breached his fiduciary duties, faces a substantial
 8
       likelihood of liability, is not independent or disinterested, and thus demand upon him is
 9
       futile and, therefore, excused.
10
             120. Additional reasons that demand on Defendant Goldman is futile follow.
11
       Defendant Goldman serves as Chairman of the Board and has served as a Company
12
       director since February 2013 and as Executive Chair from February 2013 to February
13
       2020. Defendant Goldman has received and continues to receive compensation for his
14
       role as a director as described herein. As a trusted Company director, he conducted little,
15
       if any, oversight of the Company’s engagement in the scheme to make false and
16
       misleading statements, consciously disregarded his duties to monitor such controls over
17
       reporting and engagement in the scheme, and consciously disregarded his duties to
18
       protect corporate assets. Defendant Goldman was on the Company’s Board at the time
19
       the Company terminated the Supply Agreement, and thus was aware prior to the IPO that
20
       such termination would expose the Company to liability in the future. Additionally,
21
       Defendant Goldman signed, and thus personally made, the false and misleading
22
       statements in the IPO Documents and the SPO Documents. For these reasons, too,
23
       Defendant Goldman breached his fiduciary duties, faces a substantial likelihood of
24
       liability, is not independent or disinterested, and thus demand upon him is futile and,
25
       therefore, excused.
26
             121. Additional reasons that demand on Defendant Carhart is futile follow.
27
       Defendant Carhart has served as a Company director since January 2016, and also serves
28
                                                   41
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 43 of 56 Page ID #:43



 1
       as a member of the Audit Committee. As a trusted Company director, she conducted
 2
       little, if any, oversight of the Company’s engagement in the scheme to make false and
 3
       misleading statements, consciously disregarded her duties to monitor such controls over
 4
       reporting and engagement in the scheme, and consciously disregarded her duties to
 5
       protect corporate assets. Defendant Carhart was on the Company’s Board at the time the
 6
       Company terminated the Supply Agreement, and thus was aware prior to the IPO that
 7
       such termination would expose the Company to liability in the future. Defendant Carhart
 8
       also signed, and thus personally made the false and misleading statements in the IPO
 9
       Documents and the SPO Documents. Her insider sales before the fraud was exposed,
10
       which yielded approximately $6.72 million in proceeds, demonstrate her motive in
11
       facilitating and participating in the fraud. For these reasons too, Defendant Carhart
12
       breached her fiduciary duties, faces a substantial likelihood of liability, is not independent
13
       or disinterested, and thus demand upon her is futile and, therefore, excused.
14
             122. Additional reasons that demand on Defendant Lane is futile follow.
15
       Defendant Lane has served as a Company director since February 2015, and also serves
16
       as a member of the Compensation Committee. As a trusted Company director, he
17
       conducted little, if any, oversight of the Company’s engagement in the scheme to make
18
       false and misleading statements, consciously disregarded his duties to monitor such
19
       controls over reporting and engagement in the scheme, and consciously disregarded his
20
       duties to protect corporate assets. Defendant Lane was on the Company’s Board at the
21
       time the Company terminated the Supply Agreement, and thus was aware prior to the
22
       IPO that such termination would expose the Company to liability in the future. Defendant
23
       Lane also signed, and thus personally made the false and misleading statements in the
24
       IPO Documents and the SPO Documents. For these reasons too, Defendant Lane
25
       breached his fiduciary duties, faces a substantial likelihood of liability, is not independent
26
       or disinterested, and thus demand upon him is futile and, therefore, excused.
27

28
                                                    42
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 44 of 56 Page ID #:44



 1
             123. Additional reasons that demand on Defendant van Lengerich is futile follow.
 2
       Defendant van Lengerich has served as a Company director since November 2016.
 3
       Defendant van Lengerich has received and continues to receive compensation for his role
 4
       as a director as described herein. As a trusted Company director, he conducted little, if
 5
       any, oversight of the Company’s engagement in the scheme to make false and misleading
 6
       statements, consciously disregarded his duties to monitor such controls over reporting
 7
       and engagement in the scheme, and consciously disregarded his duties to protect
 8
       corporate assets. Defendant van Lengerich was on the Company’s Board at the time the
 9
       Company terminated the Supply Agreement, and thus was aware prior to the IPO that
10
       such termination would expose the Company to liability in the future. Defendant van
11
       Lengerich also signed, and thus personally made the false and misleading statements in
12
       the IPO Documents and the SPO Documents. His insider sale before the fraud was
13
       exposed, which yielded approximately $11 million in proceeds, demonstrate his motive
14
       in facilitating and participating in the fraud. For these reasons too, Defendant van
15
       Lengerich breached his fiduciary duties, faces a substantial likelihood of liability, is not
16
       independent or disinterested, and thus demand upon him is futile and, therefore, excused.
17
             124. Additional reasons that demand on Defendant Segal is futile follow.
18
       Defendant Segal has served as a Company director since November 2018, and also serves
19
       as a member of the Audit Committee. Defendant Segal has received and continues to
20
       receive compensation for his role as a director as described herein. As a trusted Company
21
       director, he conducted little, if any, oversight of the Company’s engagement in the
22
       scheme to make false and misleading statements, consciously disregarded his duties to
23
       monitor such controls over reporting and engagement in the scheme, and consciously
24
       disregarded his duties to protect corporate assets. Defendant Segal also signed, and thus
25
       personally made the false and misleading statements in the IPO Documents and the SPO
26
       Documents. For these reasons too, Defendant Segal breached his fiduciary duties, faces a
27

28
                                                   43
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 45 of 56 Page ID #:45



 1
       substantial likelihood of liability, is not independent or disinterested, and thus demand
 2
       upon him is futile and, therefore, excused.
 3
             125. Additional reasons that demand on Defendant Stone is futile follow.
 4
       Defendant Stone has served as a Company director since January 2012, and also serves as
 5
       the Chair of the Nominating and Corporate Governance Committee. As a trusted
 6
       Company director, he conducted little, if any, oversight of the Company’s engagement in
 7
       the scheme to make false and misleading statements, consciously disregarded his duties
 8
       to monitor such controls over reporting and engagement in the scheme, and consciously
 9
       disregarded his duties to protect corporate assets. Defendant Stone was on the Company’s
10
       Board at the time the Company terminated the Supply Agreement, and thus was aware
11
       prior to the IPO that such termination would expose the Company to liability in the
12
       future. Defendant Stone also signed, and thus personally made the false and misleading
13
       statements in the IPO Documents and the SPO Documents. His insider sales before the
14
       fraud was exposed, which yielded approximately $9.86 million in proceeds, demonstrate
15
       his motive in facilitating and participating in the fraud. For these reasons too, Defendant
16
       Stone breached his fiduciary duties, faces a substantial likelihood of liability, is not
17
       independent or disinterested, and thus demand upon him is futile and, therefore, excused.
18
             126. Additional reasons that demand on Defendant Thompson is futile follow.
19
       Defendant Thompson has served as a Company director since October 2015, and also
20
       serves as the Chair of the Compensation Committee. As a trusted Company director, he
21
       conducted little, if any, oversight of the Company’s engagement in the scheme to make
22
       false and misleading statements, consciously disregarded his duties to monitor such
23
       controls over reporting and engagement in the scheme, and consciously disregarded his
24
       duties to protect corporate assets. Defendant Thompson was on the Company’s Board at
25
       the time the Company terminated the Supply Agreement, and thus was aware prior to the
26
       IPO that such termination would expose the Company to liability in the future. Defendant
27
       Thompson also signed, and thus personally made the false and misleading statements in
28
                                                     44
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 46 of 56 Page ID #:46



 1
       the IPO Documents and the SPO Documents. For these reasons too, Defendant
 2
       Thompson breached his fiduciary duties, faces a substantial likelihood of liability, is not
 3
       independent or disinterested, and thus demand upon him is futile and, therefore, excused.
 4
             127. Additional reasons that demand on Defendant Waller is futile follow.
 5
       Defendant Waller has served as a Company director since November 2018, and also
 6
       serves as the Chair of Audit Committee and as a member of the Nominating and
 7
       Corporate Governance Committee. Defendant Waller has received and continues to
 8
       receive compensation for her role as a director as described herein. As a trusted Company
 9
       director, she conducted little, if any, oversight of the Company’s engagement in the
10
       scheme to make false and misleading statements, consciously disregarded her duties to
11
       monitor such controls over reporting and engagement in the scheme, and consciously
12
       disregarded her duties to protect corporate assets. Defendant Waller also signed, and thus
13
       personally made the false and misleading statements in the IPO Documents and the SPO
14
       Documents. For these reasons too, Defendant Waller breached her fiduciary duties, faces
15
       a substantial likelihood of liability, is not independent or disinterested, and thus demand
16
       upon her is futile and, therefore, excused.
17
             128. Additional reasons that demand on the Board is futile follow.
18
             129. As described above, four of the Directors on the Board directly engaged in
19
       insider trading, in violation of federal law. Defendants Brown, Carhart, van Lengerich,
20
       and Stone collectively received proceeds of over $34.7 million as a result of insider
21
       transactions executed during the period when the Company’s stock price was artificially
22
       inflated due to the false and misleading statements alleged herein. Therefore, demand in
23
       this case is futile as to them, and thus excused.
24
             130. The Directors have longstanding business and personal relationships with
25
       each other and the other Individual Defendants that preclude them from acting
26
       independently and in the best interests of the Company and the shareholders. For
27
       example, Defendant Stone is the co-founder and creative director of Twitter, Inc., where
28
                                                     45
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 47 of 56 Page ID #:47



 1
       Defendant Segal has served as CFO since 2017. These conflicts of interest precluded the
 2
       Directors from adequately monitoring the Company’s operations and internal controls
 3
       and calling into question the Individual Defendants’ conduct. Thus, any demand on the
 4
       Directors would be futile.
 5
             131. Defendants Carhart, Segal, and Waller (the “Audit Committee Defendants”),
 6
       served on the Company’s Audit Committee during the Relevant Period. Pursuant to the
 7
       Company’s Audit Committee Charter, the Audit Committee Defendants were responsible
 8
       for overseeing, inter alia, the integrity of the Company’s financial statements,
 9
       compliance with legal and regulatory requirements, and matters implicating ethical
10
       concerns. The Audit Committee Defendants failed to ensure the integrity of the
11
       Company’s financial statements and internal controls, as they are charged to do under the
12
       Audit Committee Charter, allowing the Company to file false and misleading financial
13
       statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary
14
       duties, are not disinterested, and demand is excused as to them.
15
             132. In violation of the Code of Conduct, the Directors conducted little, if any,
16
       oversight of the Company’s internal controls over public reporting and of the Company’s
17
       engagement in the Individual Defendants’ scheme to issue materially false and
18
       misleading statements to the public, and facilitate and disguise the Individual Defendants’
19
       violations of law, including breaches of fiduciary duty, unjust enrichment, and waste of
20
       corporate assets. In violation of the Code of Conduct, the Directors failed to comply with
21
       the law. Thus, the Directors face a substantial likelihood of liability and demand is futile
22
       as to them.
23
             133. Beyond Meat has been and will continue to be exposed to significant losses
24
       due to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits
25
       against themselves or others who were responsible for that wrongful conduct to attempt
26
       to recover for Beyond Meat any part of the damages Beyond Meat suffered and will
27
       continue to suffer thereby. Thus, any demand upon the Directors would be futile.
28
                                                   46
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 48 of 56 Page ID #:48



 1
             134. The Individual Defendants’ conduct described herein and summarized above
 2
       could not have been the product of legitimate business judgment as it was based on bad
 3
       faith and intentional, reckless, or disloyal misconduct. Thus, none of the Directors can
 4
       claim exculpation from their violations of duty pursuant to the Company’s charter (to the
 5
       extent such a provision exists). As a majority of the Directors face a substantial
 6
       likelihood of liability, they are self-interested in the transactions challenged herein and
 7
       cannot be presumed to be capable of exercising independent and disinterested judgment
 8
       about whether to pursue this action on behalf of the shareholders of the Company.
 9
       Accordingly, demand is excused as being futile.
10
             135. The acts complained of herein constitute violations of fiduciary duties owed
11
       by Beyond Meat’s officers and directors, and these acts are incapable of ratification.
12
             136. The Directors may also be protected against personal liability for their acts
13
       of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
14
       officers’ liability insurance if they caused the Company to purchase it for their protection
15
       with corporate funds, i.e., monies belonging to the stockholders of Beyond Meat. If there
16
       is a directors’ and officers’ liability insurance policy covering the Directors, it may
17
       contain provisions that eliminate coverage for any action brought directly by the
18
       Company against the Directors, known as, inter alia, the “insured-versus-insured
19
       exclusion.” As a result, if the Directors were to sue themselves or certain of the officers
20
       of Beyond Meat, there would be no directors’ and officers’ insurance protection.
21
       Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if
22
       the suit is brought derivatively, as this action is brought, such insurance coverage, if such
23
       an insurance policy exists, will provide a basis for the Company to effectuate a recovery.
24
       Thus, demand on the Directors is futile and, therefore, excused.
25
             137. If there is no directors’ and officers’ liability insurance, then the Directors
26
       will not cause Beyond Meat to sue the Individual Defendants named herein, since, if they
27

28
                                                    47
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 49 of 56 Page ID #:49



 1
       did, they would face a large uninsured individual liability. Accordingly, demand is futile
 2
       in that event, as well.
 3
             138. Thus, for all of the reasons set forth above, all of the Directors, and, if not all
 4
       of them, at least five of the Directors, cannot consider a demand with disinterestedness
 5
       and independence. Consequently, a demand upon the Board is excused as futile.
 6
                                             FIRST CLAIM
 7
                    Against Individual Defendants for Breach of Fiduciary Duties
 8
             139. Plaintiff incorporates by reference and re-alleges each and every allegation
 9
       set forth above, as though fully set forth herein.
10
             140. Each Individual Defendant owed to the Company the duty to exercise
11
       candor, good faith, and loyalty in the management and administration of Beyond Meat’s
12
       business and affairs.
13
             141. Each of the Individual Defendants violated and breached his or her fiduciary
14
       duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
15
             142. The Individual Defendants’ conduct set forth herein was due to their
16
       intentional or reckless breach of the fiduciary duties they owed to the Company, as
17
       alleged herein. The Individual Defendants intentionally or recklessly breached or
18
       disregarded their fiduciary duties to protect the rights and interests of Beyond Meat.
19
             143. In breach of their fiduciary duties, the Individual Defendants failed to
20
       maintain an adequate system of oversight, disclosure controls and procedures, and
21
       internal controls.
22
             144. In further breach of their fiduciary duties owed to Beyond Meat, the
23
       Individual Defendants willfully or recklessly made and/or caused the Company to make
24
       false and misleading statements and omissions of material fact that failed to disclose,
25
       inter alia, that: (1) the Company’s termination of the Supply Agreement had constituted a
26
       breach of the agreement, and would foreseeably expose the Company to legal liability,
27
       costs, and damage to the Company’s reputation; (2) the Company falsely represented the
28
                                                     48
                                 Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 50 of 56 Page ID #:50



 1
       accuracy of a food safety consultant’s report provided to Don Lee, which certain
 2
       Company employees had doctored to, among other things, exclude pertinent safety
 3
       information; and (3) Beyond Meat failed to maintain internal controls. As a result of the
 4
       foregoing, Beyond Meat’s public statements were materially false and misleading at all
 5
       relevant times.
 6
             145. The Individual Defendants failed to correct and caused the Company to fail
 7
       to rectify any of the wrongs described herein or correct the false and misleading
 8
       statements and omissions of material fact referenced herein, rendering them personally
 9
       liable to the Company for breaching their fiduciary duties.
10
             146. In breach of their fiduciary duties, six of the Individual Defendants engaged
11
       in lucrative insider sales while the price of the Company’s common stock was artificially
12
       inflated due to the false and misleading statements of material fact discussed herein.
13
             147. The Individual Defendants had actual or constructive knowledge that the
14
       Company issued materially false and misleading statements, and they failed to correct the
15
       Company’s public statements. The Individual Defendants had actual knowledge of the
16
       misrepresentations and omissions of material facts set forth herein, or acted with reckless
17
       disregard for the truth, in that they failed to ascertain and to disclose such facts, even
18
       though such facts were available to them. Such material misrepresentations and
19
       omissions were committed knowingly or recklessly and for the purpose and effect of
20
       artificially inflating the price of the Company’s securities and disguising insider sales.
21
             148. The Individual Defendants had actual or constructive knowledge that they
22
       had caused the Company to improperly engage in the fraudulent scheme set forth herein
23
       and to fail to maintain adequate internal controls. The Individual Defendants had actual
24
       knowledge that the Company was engaging in the fraudulent scheme set forth herein, and
25
       that internal controls were not adequately maintained, or acted with reckless disregard for
26
       the truth, in that they caused the Company to improperly engage in the fraudulent scheme
27
       and to fail to maintain adequate internal controls, even though such facts were available
28
                                                    49
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 51 of 56 Page ID #:51



 1
       to them. Such improper conduct was committed knowingly or recklessly and for the
 2
       purpose and effect of artificially inflating the price of the Company’s securities and
 3
       engaging in insider sales. The Individual Defendants, in good faith, should have taken
 4
       appropriate action to correct the schemes alleged herein and to prevent them from
 5
       continuing to occur.
 6
             149. These actions were not a good-faith exercise of prudent business judgment
 7
       to protect and promote the Company’s corporate interests.
 8
             150. As a direct and proximate result of the Individual Defendants’ breaches of
 9
       their fiduciary obligations, Beyond Meat has sustained and continues to sustain
10
       significant damages. As a result of the misconduct alleged herein, the Individual
11
       Defendants are liable to the Company.
12
             151. Plaintiff on behalf of Beyond Meat has no adequate remedy at law.
13
                                            SECOND CLAIM
14
                       Against Individual Defendants for Unjust Enrichment
15
             152. Plaintiff incorporates by reference and re-alleges each and every allegation
16
       set forth above, as though fully set forth herein.
17
             153. By their wrongful acts, violations of law, and false and misleading
18
       statements and omissions of material fact that they made and/or caused to be made, the
19
       Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
20
       Beyond Meat.
21
             154. The Individual Defendants either benefitted financially from the improper
22
       conduct and their making lucrative insider sales, received unjustly lucrative bonuses tied
23
       to the false and misleading statements, or received bonuses, stock options, or similar
24
       compensation from Beyond Meat that was tied to the performance or artificially inflated
25
       valuation of Beyond Meat, or received compensation that was unjust in light of the
26
       Individual Defendants’ bad faith conduct.
27

28
                                                     50
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 52 of 56 Page ID #:52



 1
             155. Plaintiff, as a shareholder and representative of Beyond Meat, seeks
 2
       restitution from the Individual Defendants and seeks an order from this Court disgorging
 3
       all profits—including from insider sales, benefits, and other compensation, including any
 4
       performance-based or valuation-based compensation—obtained by the Individual
 5
       Defendants due to their wrongful conduct and breach of their fiduciary duties.
 6
             156. Plaintiff on behalf of Beyond Meat has no adequate remedy at law.
 7
                                             THIRD CLAIM
 8
                   Against Individual Defendants for Waste of Corporate Assets
 9
             157. Plaintiff incorporates by reference and re-alleges each and every allegation
10
       set forth above, as though fully set forth herein.
11
             158. As a further result of the foregoing, the Company will incur many millions
12
       of dollars of legal liability and/or costs to defend unlawful actions (such as the Securities
13
       Class Action and the Don Lee Action), to engage in internal investigations, and to lose
14
       financing from investors and business from future customers who no longer trust the
15
       Company and its products.
16
             159. As a result of the waste of corporate assets, the Individual Defendants are
17
       each liable to the Company.
18
             160. Plaintiff on behalf of Beyond Meat has no adequate remedy at law.
19
                                           FOURTH CLAIM
20
                      Against Defendants Brown and Nelson for Contribution
21
                         Under Sections 10(b) and 21D of the Exchange Act
22
             161. Plaintiff incorporates by reference and re-alleges each and every allegation
23
       set forth above, as though fully set forth herein.
24
             162. Beyond Meat, along with Defendants Brown and Nelson are named as
25
       defendants in the Securities Class Action, which asserts claims under the federal
26
       securities laws for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC
27
       Rule 10b-5 promulgated thereunder. If and when the Company is found liable in the
28
                                                     51
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 53 of 56 Page ID #:53



 1
       Securities Class Action for these violations of the federal securities laws, the Company’s
 2
       liability will be in whole or in part due to Defendants Brown and Nelson’s willful and/or
 3
       reckless violations of their obligations as officers and/or directors of Beyond Meat.
 4
             163. Defendants Brown and Nelson, because of their positions of control and
 5
       authority as officers and/or directors of Beyond Meat, were able to and did, directly
 6
       and/or indirectly, exercise control over the business and corporate affairs of Beyond
 7
       Meat, including the wrongful acts complained of herein and in the Securities Class
 8
       Action.
 9
             164. Accordingly, Defendants Brown and Nelson are liable under 15 U.S.C. §
10
       78j(b), which creates a private right of action for contribution, and Section 21D of the
11
       Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of
12
       action for contribution arising out of violations of the Exchange Act.
13
             165. As such, Beyond Meat is entitled to receive all appropriate contribution or
14
       indemnification from Defendants Brown and Nelson.
15
                                       PRAYER FOR RELIEF
16
             166. FOR THESE REASONS, Plaintiff demands judgment in the Company’s
17
       favor against all Individual Defendants as follows:
18
                    (a)   Declaring that Plaintiff may maintain this action on behalf of Beyond
19
       Meat, and that Plaintiff is an adequate representative of the Company;
20
                    (b)   Declaring that the Individual Defendants have breached and/or aided
21
       and abetted the breach of their fiduciary duties to Beyond Meat;
22
                    (c)   Determining and awarding to Beyond Meat the damages sustained by
23
       it as a result of the violations set forth above from each of the Individual Defendants,
24
       jointly and severally, together with pre-judgment and post-judgment interest thereon;
25
                    (d)   Directing Beyond Meat and the Individual Defendants to take all
26
       necessary actions to reform and improve its corporate governance and internal procedures
27
       to comply with applicable laws and to protect Beyond Meat and its shareholders from a
28
                                                   52
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 54 of 56 Page ID #:54



 1
       repeat of the damaging events described herein, including, but not limited to, putting
 2
       forward for shareholder vote the following resolutions for amendments to the Company’s
 3
       Bylaws or Articles of Incorporation and the following actions as may be necessary to
 4
       ensure proper corporate governance policies:
 5
                         1. a proposal to strengthen the Board’s supervision of operations and
 6
                 develop and implement procedures for greater shareholder input into the
 7
                 policies and guidelines of the Board;
 8
                         2. a provision to permit the shareholders of Beyond Meat to nominate at
 9
                 least five candidates for election to the Board; and
10
                         3. a proposal to ensure the establishment of effective oversight of
11
                 compliance with applicable laws, rules, and regulations.
12
                   (e)     Awarding Beyond Meat restitution from the Individual Defendants,
13
       and each of them;
14
                   (f)     Awarding Plaintiff the costs and disbursements of this action,
15
       ///
16
       ///
17
       ///
18
       ///
19
       ///
20
       ///
21
       ///
22
       ///
23
       ///
24
       ///
25
       ///
26
       ///
27
       ///
28
                                                   53
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 55 of 56 Page ID #:55



 1
       including reasonable attorneys’ and experts’ fees, costs, and expenses; and
 2
                    (g)   Granting such other and further relief as the Court may deem just and
 3
       proper.
 4
                                     JURY TRIAL DEMANDED
 5

 6
       Plaintiff hereby demands a trial by jury.
 7
         Dated: March 16, 2020                     Respectfully submitted,
 8

 9                                                 THE BROWN LAW FIRM, P.C.

10                                                 _____s/Robert C. Moest_____________
11                                                 Robert C. Moest, Of Counsel, SBN 62166
                                                   2530 Wilshire Boulevard, Second Floor
12                                                 Santa Monica, California 90403
13                                                 Telephone: (310) 915-6628
                                                   Facsimile: (310) 915-9897
14                                                 Email: RMoest@aol.com
15
                                                   THE BROWN LAW FIRM, P.C.
16                                                 Timothy Brown
17                                                 240 Townsend Square
                                                   Oyster Bay, NY 11771
18                                                 Telephone: (516) 922-5427
19                                                 Facsimile: (516) 344-6204
                                                   Email: tbrown@thebrownlawfirm.net
20
                                                   Counsel for Plaintiff
21

22

23

24

25

26

27

28
                                                    54
                              Verified Shareholder Derivative Complaint
Case 2:20-cv-02524-MWF-AFM Document 1 Filed 03/16/20 Page 56 of 56 Page ID #:56
